 



 
Exhibit 10.6
260 SPRINGSIDE DRIVE, AKRON OH LLC, a Delaware limited liability company, as
mortgagor
(“Borrower”)
to
JPMORGAN CHASE BANK, N.A., as mortgagee
(“Lender”)
 
MORTGAGE AND SECURITY AGREEMENT
 

         
 
  Dated: September 12, 2005    
 
       
 
  PREPARED BY AND UPON    
 
  RECORDATION RETURN TO:    
 
       
 
  Stites & Harbison, PLLC    
 
  400 W. Market Street, Suite 1800    
 
  Louisville, Kentucky 40202    
 
  Attention: Barry A. Hines, Esq.    

 
NOTE TO CLERK/RECORDER:
THIS INSTRUMENT IS ALSO A FIXTURE FINANCING STATEMENT.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   INDEX OF DEFINED TERMS     1   ARTICLE 1 - GRANTS
OF SECURITY     1  
Section 1.1
  PROPERTY MORTGAGED     1  
Section 1.2
  ASSIGNMENT OF RENTS     4  
Section 1.3
  DEFINITION OF PERSONAL PROPERTY     4  
Section 1.4
  PLEDGE OF MONIES HELD     4   CONDITIONS TO GRANT     4   ARTICLE 2 - DEBT AND
OBLIGATIONS SECURED     4  
Section 2.1
  DEBT     4  
Section 2.2
  OTHER OBLIGATIONS     5  
Section 2.3
  DEBT AND OTHER OBLIGATIONS     5  
Section 2.4
  PAYMENTS     5   ARTICLE 3 - BORROWER COVENANTS     6  
Section 3.1
  INCORPORATION BY REFERENCE     6  
Section 3.2
  INSURANCE     6  
Section 3.3
  PAYMENT OF TAXES, ETC     12  
Section 3.4
  CONDEMNATION     13  
Section 3.5
  USE AND MAINTENANCE OF PROPERTY     13  
Section 3.6
  WASTE     14  
Section 3.7
  COMPLIANCE WITH LAWS; ALTERATIONS     14  
Section 3.8
  BOOKS AND RECORDS     14  
Section 3.9
  PAYMENT FOR LABOR AND MATERIALS     16  
Section 3.10
  PERFORMANCE OF OTHER AGREEMENTS     16   ARTICLE 4 - SPECIAL COVENANTS     16
 
Section 4.1
  PROPERTY USE     16  
Section 4.2
  ERISA     16  
Section 4.3
  SINGLE PURPOSE ENTITY     17  
Section 4.4
  EMBARGOED PERSON     19  
Section 4.5
  OFAC     20   ARTICLE 5 - REPRESENTATIONS AND WARRANTIES     21  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
Section 5.1
  BORROWER'S REPRESENTATIONS     21  
Section 5.2
  WARRANTY OF TITLE     21  
Section 5.3
  STATUS OF PROPERTY     21  
Section 5.4
  NO FOREIGN PERSON     23  
Section 5.5
  SEPARATE TAX LOT     23   ARTICLE 6 - OBLIGATIONS AND RELIANCES     23  
Section 6.1
  RELATIONSHIP OF BORROWER AND LENDER     23  
Section 6.2
  NO RELIANCE ON LENDER     23  
Section 6.3
  NO LENDER OBLIGATIONS     23  
Section 6.4
  RELIANCE     23   ARTICLE 7 - FURTHER ASSURANCES     24  
Section 7.1
  RECORDING FEES     24  
Section 7.2
  FURTHER ACTS     24  
Section 7.3
  CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS     24  
Section 7.4
  CONFIRMATION STATEMENT     25  
Section 7.5
  SPLITTING OF SECURITY INSTRUMENT     25  
Section 7.6
  REPLACEMENT DOCUMENTS     26   ARTICLE 8 - DUE ON SALE/ENCUMBRANCE     26  
Section 8.1
  LENDER RELIANCE     26  
Section 8.2
  NO SALE/ENCUMBRANCE     26  
Section 8.3
  EXCLUDED AND PERMITTED TRANSFERS     27  
Section 8.4
  NO IMPLIED FUTURE CONSENT     28  
Section 8.5
  COSTS OF CONSENT     28  
Section 8.6
  CONTINUING SEPARATENESS REQUIREMENTS     29   ARTICLE 9 - DEFAULT     29  
Section 9.1
  EVENTS OF DEFAULT     29  
Section 9.2
  DEFAULT INTEREST     31   ARTICLE 10 - RIGHTS AND REMEDIES     31  
Section 10.1
  REMEDIES     31  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
Section 10.2
  RIGHT OF ENTRY     37   ARTICLE 11 - INDEMNIFICATION; SUBROGATION     37  
Section 11.1
  GENERAL INDEMNIFICATION     37  
Section 11.2
  ENVIRONMENTAL INDEMNIFICATION     38  
Section 11.3
  DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES     41  
Section 11.4
  SURVIVAL OF INDEMNITIES     41   ARTICLE 12 - SECURITY AGREEMENT     41  
Section 12.1
  SECURITY AGREEMENT     41  
Section 12.2
  FIXTURE FILING INFORMATION     42   ARTICLE 13 - WAIVERS     43  
Section 13.1
  MARSHALLING AND OTHER MATTERS     43  
Section 13.2
  WAIVER OF NOTICE     43  
Section 13.3
  SOLE DISCRETION OF LENDER     43  
Section 13.4
  SURVIVAL     43  
Section 13.5
  WAIVER OF TRIAL BY JURY     44  
Section 13.6
  WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY     44   ARTICLE 14 - NOTICES     44
 
Section 14.1
  NOTICES     44   ARTICLE 15 - APPLICABLE LAW     46  
Section 15.1
  GOVERNING LAW; JURISDICTION     46  
Section 15.2
  USURY LAWS     46  
Section 15.3
  PROVISIONS SUBJECT TO APPLICABLE LAW     46   ARTICLE 16 - SECONDARY MARKET  
  46  
Section 16.1
  TRANSFER OF LOAN     46   ARTICLE 17 - COSTS     47  
Section 17.1
  PERFORMANCE AT BORROWER'S EXPENSE     47  
Section 17.2
  ATTORNEY'S FEES FOR ENFORCEMENT     47   ARTICLE 18 - DEFINITIONS     47  
Section 18.1
  GENERAL DEFINITIONS     47  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page   ARTICLE 19 - MISCELLANEOUS PROVISIONS     48  
Section 19.1
  NO ORAL CHANGE     48  
Section 19.2
  LIABILITY     48  
Section 19.3
  INAPPLICABLE PROVISIONS     48  
Section 19.4
  HEADINGS, ETC     48  
Section 19.5
  DUPLICATE ORIGINALS; COUNTERPARTS     48  
Section 19.6
  NUMBER AND GENDER     48  
Section 19.7
  SUBROGATION     48  
Section 19.8
  ENTIRE AGREEMENT     48  
Section 19.9
  EXCULPATION     49   ARTICLE 20 - SPECIAL STATE OF OHIO PROVISIONS     49  
ARTICLE 21 - RELEASE PROVISIONS     49  

-iv-



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page  
“ADA”
    14  
“Applicable Laws”
    14  
“attorneys’ fees,”
    45  
“attorneys”
    38  
“Bankruptcy Code”
    2  
“Business Day”
    43  
“Cash Management Agreement”
    4  
“Collateral”
    39  
“counsel fees”
    45  
“Debt”
    5  
“Default Rate”
    31  
“Embargoed Person”
    20  
“Environmental Indemnity”
    6  
“ERISA”
    17  
“Escrow Agreement”
    3  
“Event of Default”
    29  
“Event”
    44  
“Exculpated Portion”
    37  
“fees and expenses”
    38  
“Guarantor”
    18  
“Improvements”
    1  
“Insurance Premiums”
    9  
“Insured Casualty”
    10  
“Intangibles”
    3  
“Investor”
    44  
“Land”
    1  
“Lease”
    2  
“Leases”
    2  
“legal fees”
    45  
“Lender”
    1  
“Loan Documents”
    6  
“Loan”
    28  
“Note”
    1  
“Obligations
    5  
“OFAC”
    20  
“Other Charges”
    12  
“Other Loan Documents”
    6  
“Other Obligations”
    5  
“Patriot Act”
    21  
“Permitted Exceptions”
    21  
“person”
    45  
“Personal Property
    4  
“Policies”
    8  

 



--------------------------------------------------------------------------------



 



              Page  
“Policy”
    8  
“Prohibited Person”
    20  
“Property”
    1  
“Qualified Insurer”
    8  
“Rating Agency”
    44  
“Rents”
    2  
“Securities”
    44  
“Security Instrument”
    1  
“Taxes”
    12  
“Uniform Commercial Code”
    2  

2



--------------------------------------------------------------------------------



 



MORTGAGE AND SECURITY AGREEMENT
     THIS MORTGAGE AND SECURITY AGREEMENT (this “Security Instrument”) is made
as of the 12th day of September, 2005, by 260 SPRINGSIDE DRIVE, AKRON OH LLC, a
Delaware limited liability company, having its principal place of business at
1521 Westbranch Drive, Suite 200, McLean, Virginia 22102 (“Borrower”), to
JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America, having its principal place of business at 270 Park
Avenue, New York, New York 10017, as mortgagee (“Lender”).
RECITALS:
     Borrower by its Fixed Rate Note of even date herewith given to Lender is
indebted to Lender in the principal sum of $12,588,000.00 in lawful money of the
United States of America (such Fixed Rate Note, together with all extensions,
renewals, modifications, substitutions and amendments thereof, shall
collectively be referred to as the “Note”), with interest from the date thereof
at the rates set forth in the Note, principal and interest to be payable in
accordance with the terms and conditions provided in the Note, and with a final
maturity date of October 1, 2015.
     Borrower desires to secure the payment of the Debt (as defined in
Article 2) and the performance of all of its obligations under the Note and the
Other Obligations (as defined in Article 2 ).
ARTICLE 1 — GRANTS OF SECURITY
     Section 1.1 PROPERTY MORTGAGED. Borrower does hereby irrevocably,
unconditionally and absolutely mortgage, grant, bargain, sell, pledge, enfeoff,
assign, warrant, transfer and convey to Lender (with power of sale), and does
hereby grant a first priority security interest to Lender in, the following
property, rights, interests and estates now owned, or hereafter acquired, by
Borrower (collectively, the “Property”):
     (a) Land. The real property described in Exhibit A attached hereto and made
a part hereof (collectively, the “Land”), together with additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the development, ownership or occupancy of such real property,
and all additional lands and estates therein which may, from time to time, by
supplemental mortgage or otherwise be expressly made subject to the lien of this
Security Instrument;
     (b) Improvements. The buildings, structures, fixtures, additions,
accessions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (the
“Improvements”);
     (c) Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the

 



--------------------------------------------------------------------------------



 



Land and the Improvements and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Borrower of, in and to the Land and the Improvements
and every part and parcel thereof, with the appurtenances thereto;
     (d) Fixtures and Personal Property. All machinery, equipment, goods,
inventory, fixtures (including, but not limited to, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures) and
other property of every kind and nature whatsoever owned by Borrower, or in
which Borrower has or shall have an interest, now or hereafter located upon the
Land and the Improvements, or appurtenant thereto, and usable in connection with
the present or future use, maintenance, enjoyment, operation and occupancy of
the Land and the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Land and the Improvements,
or appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements, and the right, title
and interest of Borrower in and to any of the Personal Property (as hereinafter
defined) which may be subject to any security interests, as defined in the
Uniform Commercial Code, as adopted and enacted by the state or states where any
of the Property is located (the “Uniform Commercial Code”), superior in lien to
the lien of this Security Instrument and all proceeds and products of the above;
     (e) Leases and Rents. All leases and other agreements affecting the use,
enjoyment or occupancy of the Land and the Improvements heretofore or hereafter
entered into, whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) (individually, a “Lease”;
collectively, the “Leases”) and all right, title and interest of Borrower, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents (including all tenant security and
other deposits), additional rents, revenues, issues and profits (including all
oil and gas or other mineral royalties and bonuses) from the Land and the
Improvements whether paid or accruing before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code (collectively the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;
     (f) Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;
     (g) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property, including, without limitation, the
right to

2



--------------------------------------------------------------------------------



 



receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property;
     (h) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
     (i) Conversion. All proceeds of the conversion, voluntary or involuntary,
of any of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;
     (j) Rights. The right, in the name and on behalf of Borrower, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;
     (k) Agreements. All agreements, contracts (including purchase, sale,
option, right of first refusal and other contracts pertaining to the Property),
certificates, instruments, franchises, permits, licenses, approvals, consents,
plans, specifications and other documents, now or hereafter entered into, and
all rights therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Property (including any
Improvements or respecting any business or activity conducted on the Land and
any part thereof) and all right, title and interest of Borrower therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to Borrower
thereunder;
     (l) Trademarks. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property;
     (m) Accounts. All accounts, accounts receivable, escrows (including,
without limitation, all escrows, deposits, reserves and impounds established
pursuant to that certain Escrow Agreement for Reserves and Impounds of even date
herewith between Borrower and Lender; hereinafter, the “Escrow Agreement”),
documents, instruments, chattel paper, deposit accounts, investment property,
claims, reserves (including deposits) representations, warranties and general
intangibles, as one or more of the foregoing terms may be defined in the Uniform
Commercial Code, and all contract rights, franchises, books, records, plans,
specifications, permits, licenses (to the extent assignable), approvals,
actions, choses, commercial tort claims, suits, proofs of claim in bankruptcy
and causes of action which now or hereafter relate to, are derived from or are
used in connection with the Property, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (hereinafter collectively called the “Intangibles”); and
     (n) Other Rights. Any and all other rights of Borrower in and to the
Property and any accessions, renewals, replacements and substitutions of all or
any portion of the Property and all proceeds derived from the sale, transfer,
assignment or financing of the Property or any portion thereof.

3



--------------------------------------------------------------------------------



 



     Section 1.2 ASSIGNMENT OF RENTS. Borrower hereby absolutely and
unconditionally assigns to Lender Borrower’s right, title and interest in and to
all current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute and unconditional assignment and not
an assignment for additional security only. Nevertheless, subject to the terms
of this Section 1.2 and the terms and conditions of that certain Assignment of
Rents and Leases, of even date herewith from Borrower to Lender, Lender grants
to Borrower a revocable license to collect and receive the Rents. Borrower shall
hold the Rents, or a portion thereof sufficient to discharge all current sums
due on the Debt, for use in the payment of such sums.
     Section 1.3 DEFINITION OF PERSONAL PROPERTY. For purposes of this Security
Instrument, the Property identified in Subsections 1.1(d) through 1.1(n),
inclusive, shall be collectively referred to herein as the “Personal Property.”
     Section 1.4 PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any
and all monies now or hereafter held by Lender, including, without limitation,
any sums deposited in the Funds (as defined in the Escrow Agreement), all
insurance proceeds described in Section 3.2 and condemnation awards or payments
described in Section 3.4, as additional security for the Obligations until
expended or applied as provided in this Security Instrument.
CONDITIONS TO GRANT
          TO HAVE AND TO HOLD the above granted and described Property unto and
to the use and benefit of Lender, and the successors and assigns of Lender,
forever;
          PROVIDED, HOWEVER, these presents are upon the express condition that,
if Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Instrument, shall well and truly
perform the Other Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, these presents and the estate hereby granted
shall cease, terminate and be void; provided however, that Borrower’s obligation
to indemnify and hold harmless Lender pursuant to the provisions hereof with
respect to matters relating to any period of time during which this Security
Instrument was in effect shall survive any such payment or release.
ARTICLE 2 — DEBT AND OBLIGATIONS SECURED
     Section 2.1 DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the following,
in such order of priority as Lender may determine in its sole discretion (the
“Debt”):
     (a) the payment of the indebtedness evidenced by the Note in lawful money
of the United States of America;
     (b) the payment of interest, default interest, late charges and other sums,
as provided in the Note, this Security Instrument or the Other Loan Documents
(as hereinafter defined);

4



--------------------------------------------------------------------------------



 



     (c) the payment of all other moneys agreed or provided to be paid by
Borrower in the Note, this Security Instrument or the Other Loan Documents (as
hereinafter defined);
     (d) the payment of all sums advanced pursuant to this Security Instrument
to protect and preserve the Property and the lien and the security interest
created hereby pursuant to and in compliance with Ohio Revised Code
Section 5301.233; and
     (e) the payment of all sums advanced, costs and expenses incurred, and
processing fees charged by Lender in connection with the Debt or any part
thereof, any renewal, extension, or change of or substitution for the Debt or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Borrower or Lender.
     Section 2.2 OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):
     (a) the performance of all other obligations of Borrower contained herein;
     (b) the performance of each obligation of Borrower contained in any other
agreement given by Borrower to Lender which is for the purpose of further
securing the obligations secured hereby, and any amendments, modifications and
changes thereto; and
     (c) the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, this Security
Instrument or the Other Loan Documents (as hereinafter defined).
     Section 2.3 DEBT AND OTHER OBLIGATIONS. Borrower’s obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”
     Section 2.4 PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender’s sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practice of the collecting bank
or banks. Acceptance by Lender of any payment in an amount less than the amount
then due shall be deemed an acceptance on account only, and the failure to pay
the entire amount then due shall be and continue to be an Event of Default (as
hereinafter defined).

5



--------------------------------------------------------------------------------



 



ARTICLE 3 — BORROWER COVENANTS
     Borrower covenants and agrees that:
     Section 3.1 INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note, and (b) all and any of the documents other
than the Note or this Security Instrument now or hereafter executed by Borrower
and/or others and by or in favor of Lender in connection with the creation of
the Obligations, the payment of any other sums owed by Borrower to Lender or the
performance of any Obligations (collectively the “Other Loan Documents”), are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein. The term “Loan Documents” as used
herein shall individually and collectively refer to the Note, this Security
Instrument and the Other Loan Documents; provided, however, that notwithstanding
any provision of this Security Instrument to the contrary, the Obligations of
the Borrower under that certain Environmental Indemnity Agreement of even date
herewith executed by Borrower in favor of Lender (the “Environmental Indemnity”)
shall not be deemed or construed to be secured by this Security Instrument or
otherwise restricted or affected by the foreclosure of the lien hereof or any
other exercise by Lender of its remedies hereunder or under any other Loan
Document, such Environmental Indemnity being intended by the signatories thereto
to be its (or their) unsecured obligation.
     Section 3.2 INSURANCE.
     (a) Borrower shall obtain and maintain, and shall pay all premiums in
accordance with Subsection 3.2(b) below for, insurance for Borrower and the
Property providing at least the following coverages:
     (i) comprehensive all risk insurance (including, without limitation, riot
and civil commotion, vandalism, malicious mischief, water, fire, burglary and
theft and without any exclusion for terrorism) on the Improvements and the
Personal Property and in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Security Instrument shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing that the
deductible shall not exceed the lesser of $10,000.00 or one percent (1%) of the
face value of the policy; and (D) containing Demolition Costs, Increased Cost of
Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to Lender if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses or
the ability to rebuild the Improvements is restricted or prohibited. The Full
Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Lender or by an engineer or appraiser in the
regular employ of the insurer. No omission on the part of Lender to request any
such appraisals shall relieve Borrower of any of its obligations under this
Subsection;

6



--------------------------------------------------------------------------------



 



     (ii) comprehensive general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined single limit of not less than $1,000,000.00 and not less than
$3,000,000.00 if the Property has one or more elevators, as well as liquor
liability insurance in a minimum amount of $2,000,000.00 if any part of the
Property is covered by a liquor license and an aggregate coverage limit
acceptable to Lender; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; (5) contractual
liability covering the indemnities contained in Article 11 hereof to the extent
the same is available; and (D) to be without deductible;
     (iii) business income insurance (A) with loss payable to Lender;
(B) covering losses of income and Rents derived from the Property and any
non-insured property on or adjacent to the Property resulting from any risk or
casualty whatsoever; (C) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of eighteen (18) months from the date of the loss, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to 100% of the projected gross income from
the Property for a period of eighteen (18) months. The amount of such business
income insurance shall be determined by Lender prior to the date hereof and at
least once each year thereafter based on Borrower’s reasonable estimate of the
gross income from the Property for the succeeding eighteen (18) month period.
All insurance proceeds payable to Lender pursuant to this Subsection 3.2(a)
shall be held by Lender and shall be applied to the obligations secured
hereunder from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured hereunder on the
respective dates of payment provided for in the Note except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;
     (iv) at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements: (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Subsection
3.2(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsection 3.2(a)(i), (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

7



--------------------------------------------------------------------------------



 



     (v) workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least $1,000,000.00 per accident and per disease per employee, and
$1,000,000.00 for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);
     (vi) comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, in amounts as shall be reasonably required by Lender
and covering all boilers or other pressure vessels, machinery and equipment
located at or about the Property (including, without limitation, electrical
equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping);
     (vii) if any portion of the Improvements is currently or at any time in the
future located in a federally designated “special flood hazard area,” flood
hazard insurance in an amount equal to the Full Replacement Cost; and
     (viii) such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located, including, without
limitation, earthquake insurance (in the event the Property is located in an
area with a high degree of seismic activity), sinkhole insurance, mine
subsidence insurance and environmental insurance.
     (b) All insurance provided for in Subsection 3.2(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may from time to time be satisfactory to Lender,
issued by financially sound and responsible insurance companies authorized to do
business in the state in which the Property is located as admitted or unadmitted
carriers which, in either case, have been approved by Lender and which have a
claims paying ability rating of A or better issued by Standard & Poor’s Ratings
Group or with a claims paying ability rating otherwise acceptable to Lender
(each such insurer shall be referred to below as a “Qualified Insurer”). Such
Policies shall not be subject to invalidation due to the use or occupancy of the
Property for purposes more hazardous than the use of the Property at the time
such Policies were issued. No Policy required under Sections 3.2(a)(i) and (iii)
hereof shall contain an exclusion from coverage under such Policy for loss or
damage incurred as a result of an act of terrorism or similar acts of sabotage.
Not less than thirty (30) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Subsection 3.2(a), certified copies
of the Policies marked “premium paid” or accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”),
shall be delivered by Borrower to Lender; provided, however, that in the case of
renewal Policies, Borrower may furnish Lender with binders therefor to be
followed by the original Policies when issued.

8



--------------------------------------------------------------------------------



 



     (c) Borrower shall not obtain (i) separate insurance concurrent in form or
contributing in the event of loss with that required in Subsection 3.2(a) to be
furnished by, or which may be reasonably required to be furnished by, Borrower,
or (ii) any umbrella or blanket liability or casualty Policy unless, in each
case, Lender’s interest is included therein as provided in this Security
Instrument and such Policy is issued by a Qualified Insurer. If Borrower obtains
separate insurance or an umbrella or a blanket Policy, Borrower shall notify
Lender of the same and shall cause certified copies of each Policy to be
delivered as required in Subsection 3.2(a). Any blanket insurance Policy shall
specifically allocate to the Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Subsection 3.2(a).
     (d) All Policies of insurance provided for or contemplated by Subsection
3.2(a) shall name Lender, its successors and assigns, including any servicers,
trustees or other designees of Lender, and Borrower as the insured or additional
insured, as their respective interests may appear, and in the case of property
damage, boiler and machinery, and flood insurance, shall contain a so-called New
York standard non-contributing Lender clause in favor of Lender providing that
the loss thereunder shall be payable to Lender.
     (e) All Policies of insurance provided for in Subsection 3.2(a) shall
contain clauses or endorsements to the effect that:
     (i) no act or negligence of Borrower, or anyone acting for Borrower, or of
any tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;
     (ii) the Policy shall not be materially changed (other than to increase the
coverage provided on the Property thereby) or canceled without at least thirty
(30) days’ prior written notice to Lender and any other party named therein as
an insured;
     (iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and
     (iv) Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.
     (f) Borrower shall furnish to Lender within ten (10) calendar days after
Lender’s request therefor, a statement certified by Borrower or a duly
authorized officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

9



--------------------------------------------------------------------------------



 



     (g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right but not the obligation, without notice to Borrower, to take such action as
Lender deems necessary to protect its interest in the Property, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and until paid shall be
secured by this Security Instrument and shall bear interest at the Default Rate
(as hereinafter defined).
     (h) If the Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty, Borrower shall give prompt notice thereof to Lender.
     (i) In case of loss covered by Policies, Lender may either (1) settle and
adjust any claim without the consent of Borrower, or (2) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that Borrower may adjust losses aggregating not in excess of
$100,000.00 if such adjustment is carried out in a competent and timely manner,
and provided that in any case Lender shall and is hereby authorized to collect
and receive any such insurance proceeds; and the expenses incurred by Lender in
the adjustment and collection of insurance proceeds shall become part of the
Debt and be secured hereby and shall be reimbursed by Borrower to Lender upon
demand (unless deducted by and reimbursed to Lender from such proceeds).
     (ii) In the event of any insured damage to or destruction of the Property
or any part thereof (herein called an “Insured Casualty”), if (A) in the
reasonable judgment of Lender, the Property can be restored within six
(6) months after insurance proceeds are made available and at least six
(6) months prior to the Maturity Date (as defined in the Note) to an economic
unit not less valuable (including an assessment by Lender of the impact of the
termination of any Leases due to such Insured Casualty) and not less useful than
the same was prior to the Insured Casualty, and after such restoration will
adequately secure the outstanding balance of the Debt, and (B) no Event of
Default (hereinafter defined) shall have occurred and be then continuing, then
the proceeds of insurance shall be applied to reimburse Borrower for the cost of
restoring, repairing, replacing or rebuilding the Property or part thereof
subject to Insured Casualty, as provided below; and Borrower hereby covenants
and agrees forthwith to commence and diligently to prosecute such restoring,
repairing, replacing or rebuilding; provided, however, in any event Borrower
shall pay all costs (and if required by Lender, Borrower shall deposit the total
thereof with Lender in advance) of such restoring, repairing, replacing or
rebuilding in excess of the net proceeds of insurance made available pursuant to
the terms hereof.
     (iii) Except as provided above, the proceeds of insurance collected upon
any Insured Casualty shall, at the option of Lender in its sole discretion, be
applied to the payment of the Debt or applied to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Property or part thereof
subject

10



--------------------------------------------------------------------------------



 



to the Insured Casualty, in the manner set forth below. Any such application to
the Debt shall not be considered a voluntary prepayment requiring payment of the
prepayment consideration provided in the Note, and shall not reduce or postpone
any payments otherwise required pursuant to the Note, other than the final
payment on the Note.
     (iv) If proceeds of insurance, if any, are made available to Borrower for
the restoring, repairing, replacing or rebuilding of the Property, Borrower
hereby covenants to restore, repair, replace or rebuild the same to be of at
least equal value and of substantially the same character as prior to such
damage or destruction, all to be effected in accordance with applicable law and
plans and specifications approved in advance by Lender.
     (v) If Borrower is entitled to reimbursement out of insurance proceeds held
by Lender, such proceeds shall be disbursed from time to time upon Lender being
furnished with (1) evidence satisfactory to it (which evidence may include
inspection[s] of the work performed) that the restoration, repair, replacement
and rebuilding covered by the disbursement has been completed in accordance with
plans and specifications approved by Lender, (2) evidence satisfactory to it of
the estimated cost of completion of the restoration, repair, replacement and
rebuilding, (3) funds, or, at Lender’s option, assurances satisfactory to Lender
that such funds are available, sufficient in addition to the proceeds of
insurance to complete the proposed restoration, repair, replacement and
rebuilding, and (4) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey and such
other evidences of cost, payment and performance as Lender may reasonably
require and approve; and Lender may, in any event, require that all plans and
specifications for such restoration, repair, replacement and rebuilding be
submitted to and approved by Lender prior to commencement of work. With respect
to disbursements to be made by Lender: (A) no payment made prior to the final
completion of the restoration, repair, replacement and rebuilding shall exceed
ninety percent (90%) of the value of the work performed from time to time;
(B) funds other than proceeds of insurance shall be disbursed prior to
disbursement of such proceeds; and (C) at all times, the undisbursed balance of
such proceeds remaining in the hands of Lender, together with funds deposited
for that purpose or irrevocably committed to the satisfaction of Lender by or on
behalf of Borrower for that purpose, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
restoration, repair, replacement or rebuilding, free and clear of all liens or
claims for lien and the costs described in Subsection 3.2(h)(vi) below. Any
surplus which may remain out of insurance proceeds held by Lender after payment
of such costs of restoration, repair, replacement or rebuilding shall be paid to
any party entitled thereto. In no event shall Lender assume any duty or
obligation for the adequacy, form or content of any such plans and
specifications, nor for the performance, quality or workmanship of any
restoration, repair, replacement and rebuilding.

11



--------------------------------------------------------------------------------



 



     (vi) Notwithstanding anything to the contrary contained herein, the
proceeds of insurance reimbursed to Borrower in accordance with the terms and
provisions of this Security Instrument shall be reduced by the reasonable costs
(if any) incurred by Lender in the adjustment and collection thereof and in the
reasonable costs incurred by Lender of paying out such proceeds (including,
without limitation, reasonable attorneys’ fees and costs paid to third parties
for inspecting the restoration, repair, replacement and rebuilding and reviewing
the plans and specifications therefor).
     Section 3.3 PAYMENT OF TAXES, ETC.
     (a) Borrower shall pay all taxes, assessments, water rates, sewer rents,
governmental impositions, and other charges, including without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Land, now or hereafter levied or assessed or imposed against the
Property or any part thereof (the “Taxes”), all ground rents, maintenance
charges and similar charges, now or hereafter levied or assessed or imposed
against the Property or any part thereof (the “Other Charges”), and all charges
for utility services provided to the Property as same become due and payable.
Borrower will deliver to Lender, promptly upon Lender’s request, evidence
satisfactory to Lender that the Taxes, Other Charges and utility service charges
have been so paid or are not then delinquent. Borrower shall not allow and shall
promptly cause to be paid and discharged any lien or charge whatsoever which may
be or become a lien or charge against the Property. Except to the extent sums
sufficient to pay all Taxes and Other Charges have been deposited with Lender in
accordance with the terms of this Security Instrument, Borrower shall furnish to
Lender paid receipts for the payment of the Taxes and Other Charges prior to the
date the same shall become delinquent.
     (b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, provided that (i) no Event of Default has
occurred and is continuing under the Note, this Security Instrument or any of
the Other Loan Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property, (iii) such proceeding shall suspend the collection of the Taxes
from Borrower and from the Property or Borrower shall have paid all of the Taxes
under protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, (vi) Borrower shall have set aside and
deposited with Lender adequate reserves for the payment of the Taxes, together
with all interest and penalties thereon, unless Borrower has paid all of the
Taxes under protest, and (vii) Borrower shall have furnished the security as may
be required in the proceeding, or as may be requested by Lender to insure the
payment of any contested Taxes, together with all interest and penalties
thereon.

12



--------------------------------------------------------------------------------



 



     Section 3.4 CONDEMNATION. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment for said condemnation or
eminent domain and to make any compromise or settlement in connection with such
proceeding, subject to the provisions of this Security Instrument.
Notwithstanding any taking by any public or quasi-public authority through
eminent domain or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Security Instrument and the Debt shall not be reduced
until any award or payment therefor shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the award by the condemning authority but shall be entitled to receive
out of the award interest at the rate or rates provided herein or in the Note.
Borrower shall cause the award or payment made in any condemnation or eminent
domain proceeding, which is payable to Borrower, to be paid directly to Lender.
Lender may apply any award or payment to the reduction or discharge of the Debt
whether or not then due and payable (such application to be free from any
prepayment consideration provided in the Note, except that if an Event of
Default, or an event which with notice and/or the passage of time, or both,
would constitute an Event of Default, has occurred, then such application shall
be subject to the full prepayment consideration computed in accordance with the
Note). If the Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the award or payment, Lender shall have the right, whether
or not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the award or payment, or a portion thereof sufficient to pay
the Debt.
     Section 3.5 USE AND MAINTENANCE OF PROPERTY. Borrower shall cause the
Property to be maintained and operated in a good and safe condition and repair
and in keeping with the condition and repair of properties of a similar use,
value, age, nature and construction. Borrower shall not use, maintain or operate
the Property in any manner which constitutes a public or private nuisance or
which makes void, voidable, or cancelable, or increases the premium of, any
insurance then in force with respect thereto. The Improvements and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Personal Property with items of the same utility and
of equal or greater value) without the prior written consent of Lender. Borrower
shall promptly repair, replace or rebuild any part of the Property which may be
destroyed by any casualty, or become damaged, worn or dilapidated or which may
be affected by any proceeding of the character referred to in Section 3.4 hereof
and shall complete and pay for any structure at any time in the process of
construction or repair on the Land. Borrower shall not initiate, join in,
acquiesce in, or consent to any change in any private restrictive covenant,
zoning law or other public or private restriction, limiting or defining the uses
which may be made of the Property or any part thereof. If under applicable
zoning provisions the use of all or any portion of the Property is or shall
become a nonconforming use, Borrower will not cause or permit the nonconforming
use to be discontinued or abandoned without the express written consent of
Lender. Borrower shall not take any steps whatsoever to convert the Property, or
any portion thereof, to a condominium or cooperative form of management.

13



--------------------------------------------------------------------------------



 



     Section 3.6 WASTE. Borrower shall not commit or suffer any waste of the
Property or, without first obtaining such additional insurance as may be
necessary to cover a proposed change in use of the Property, make any change in
the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security of this Security Instrument. Borrower will not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof.
     Section 3.7 COMPLIANCE WITH LAWS; ALTERATIONS.
     (a) Borrower shall promptly comply with all existing and future federal,
state and local laws, orders, ordinances, governmental rules and regulations or
court orders affecting or which may be interpreted to affect the Property, or
the use thereof, including, but not limited to, the Americans with Disabilities
Act (the “ADA”) (collectively “Applicable Laws”).
     (b) Notwithstanding any provisions set forth herein or in any document
regarding Lender’s approval of alterations of the Property, Borrower shall not
alter the Property in any manner which would increase Borrower’s
responsibilities for compliance with Applicable Laws without the prior written
approval of Lender. Lender’s approval of the plans, specifications, or working
drawings for alterations of the Property shall create no responsibility or
liability on behalf of Lender for their completeness, design, sufficiency or
their compliance with Applicable Laws. The foregoing shall apply to tenant
improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
acceptable to Lender.
     (c) Borrower shall give prompt notice to Lender of the receipt by Borrower
of any notice related to a violation of any Applicable Laws and of the
commencement of any proceedings or investigations which relate to compliance
with Applicable Laws.
     (d) Borrower shall take appropriate measures to prevent and will not engage
in or knowingly permit any illegal activities at the Property.
     Section 3.8 BOOKS AND RECORDS.
     (a) Borrower shall keep accurate books and records of account in accordance
with sound accounting principles in which full, true and correct entries shall
be promptly made with respect to Borrower, the Property and the operation
thereof, and will permit all such books and records (including without
limitation all contracts, statements, invoices, bills and claims for labor,
materials and services supplied for the construction, repair or operation to
Borrower of the Improvements) to be inspected or audited and copies made by
Lender and its representatives during normal business hours and at any other
reasonable times. Borrower represents that its chief executive office is as set
forth in the

14



--------------------------------------------------------------------------------



 



introductory paragraph of this Security Instrument and that all books and
records pertaining to the Property are maintained at the Property or such other
location as may be expressly disclosed to Lender in writing. Borrower will
furnish, or cause to be furnished, to Lender on or before forty-five
(45) calendar days after the end of each calendar quarter the following items,
each certified by Borrower as being true and correct, in such format and in such
detail as Lender or its servicer may request:
     (i) a written statement (rent roll) dated as of the last day of each such
calendar quarter identifying each of the Leases by the term, space occupied,
rental required to be paid (including percentage rents and tenant sales),
security deposit paid, any rental concessions, all rent escalations, any rents
paid more than one (1) month in advance, any special provisions or inducements
granted to tenants, any taxes, maintenance and other common charges paid by
tenants, all vacancies and identifying any defaults or payment delinquencies
thereunder; and
     (ii) quarterly and year-to-date operating statements prepared for each
calendar quarter during each such reporting period detailing the total revenues
received, total expenses incurred, total cost of all capital improvements, total
debt service and total cash flow.
     (b) Within ninety (90) calendar days following the end of each calendar
year, Borrower shall furnish a statement of the financial affairs and condition
of the Borrower and the Property including a statement of profit and loss for
the Property in such format and in such detail as Lender or its servicer may
request, and setting forth the financial condition and the income and expenses
for the Property for the immediately preceding calendar year prepared by an
independent certified public accountant. Borrower shall deliver to Lender copies
of all income tax returns, requests for extension and other similar items
contemporaneously with its delivery of same to the Internal Revenue Service.
     (c) Borrower will permit representatives appointed by Lender, including
independent accountants, agents, attorneys, appraisers and any other persons, to
visit and inspect during its normal business hours and at any other reasonable
times any of the Property and to make photographs thereof, and to write down and
record any information such representatives obtain, and shall permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Security Instrument or any
of the Other Loan Documents and to discuss all such matters with its officers,
employees and representatives. Borrower will furnish to Lender at Borrower’s
expense all evidence which Lender may from time to time reasonably request as to
the accuracy and validity of or compliance with all representations and
warranties made by Borrower in the Loan Documents and satisfaction of all
conditions contained therein. Any inspection or audit of the Property or the
books and records of Borrower, or the procuring of documents and financial and
other information, by or on behalf of Lender, shall be at Borrower’s expense and
shall be for Lender’s protection only, and shall not constitute any assumption
of responsibility or liability by Lender to Borrower or anyone else with regard
to the condition, construction, maintenance or

15



--------------------------------------------------------------------------------



 



operation of the Property, nor Lender’s approval of any certification given to
Lender nor relieve Borrower of any of Borrower’s obligations.
     (d) Prior to the transfer of the Loan by Lender pursuant to Section 16.1
hereof, Borrower shall deliver to Lender the reports required by Section 3.8(a)
on a monthly basis. Such reports shall be delivered within twenty (20) calendar
days after the end of each calendar month.
     Section 3.9 PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Property and never permit to exist
beyond the due date thereof in respect of the Property or any part thereof any
lien or security interest, even though inferior to the liens and the security
interests hereof, and in any event never permit to be created or exist in
respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof, except for
the Permitted Exceptions (as hereinafter defined).
     Section 3.10 PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing an
obligation secured hereby and any amendments, modifications or changes thereto.
ARTICLE 4 — SPECIAL COVENANTS
     Borrower covenants and agrees that:
     Section 4.1 PROPERTY USE. The Property shall be used only for: one office
building on the Akron Premises (as shown on Exhibit A); one office building on
the North Canton Premises (as shown on Exhibit A); and one office building on
the Dayton Premises (as shown on Exhibit A), and for no other use without the
prior written consent of Lender, which consent may be withheld in Lender’s sole
and absolute discretion.
     Section 4.2 ERISA.
     (a) It shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Security Instrument and the Other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).
     (b) It shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Security Instrument, as requested by
Lender in its sole discretion, that (i) Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) one or more
of the following circumstances is true:

16



--------------------------------------------------------------------------------



 



     (i) Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. § 2510.3-101(b)(2);
     (ii) Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. § 2510.3-101(f)(2); or
     (iii) Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e) or an
investment company registered under The Investment Company Act of 1940.
     Section 4.3 SINGLE PURPOSE ENTITY. Borrower covenants and agrees that it
has not and shall not:
     (a) engage in any business or activity other than the acquisition,
ownership, operation and maintenance of the Property, and activities incidental
thereto;
     (b) acquire or own any material asset other than (i) the Property, and
(ii) such incidental Personal Property as may be necessary for the operation of
the Property;
     (c) merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, without in
each case Lender’s consent;
     (d) fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, or without the prior written consent of
Lender, amend, modify, terminate or fail to comply with the provisions of
Borrower’s Partnership Agreement, Articles or Certificate of Incorporation,
Articles of Organization, Operating Agreement or similar organizational
documents, as the case may be;
     (e) own any subsidiary or make any investment in or acquire the obligations
or securities of any other person or entity without the consent of Lender;
     (f) commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Borrower permitted hereunder and properly accounted for;
     (g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt, except unsecured trade and
operational debt incurred with trade creditors in the ordinary course of its
business of owning and operating the Property in such amounts as are normal and
reasonable under the circumstances, provided that such debt is not evidenced by
a note and is paid when due and provided in any event the outstanding principal
balance of such debt shall not exceed at any one time one percent (1%) of the
outstanding Debt;

17



--------------------------------------------------------------------------------



 



     (h) allow any person or entity to pay its debts and liabilities (except a
Guarantor) or fail to pay its debts and liabilities solely from its own assets;
     (i) fail to maintain its records, books of account and bank accounts
separate and apart from those of the shareholders, partners, members, principals
and affiliates of Borrower, the affiliates of a shareholder, partner or member
of Borrower, and any other person or entity or fail to prepare and maintain its
own financial statements in accordance with generally accepted accounting
principles and susceptible to audit, or if such financial statements are
consolidated fail to cause such financial statements to contain footnotes
disclosing that the Property is actually owned by the Borrower;
     (j) enter into any contract or agreement with any shareholder, partner,
member, principal or affiliate of Borrower, any guarantor of all or a portion of
the Debt (a “Guarantor”) or any shareholder, partner, member, principal or
affiliate thereof, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any shareholder, partner, member, principal
or affiliate of Borrower or Guarantor, or any shareholder, partner, member,
principal or affiliate thereof;
     (k) seek dissolution or winding up, in whole or in part;
     (l) fail to correct any known misunderstandings regarding the separate
identity of Borrower;
     (m) hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of another person or entity or allow any person or
entity to hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of the Borrower (except for a Guarantor);
     (n) make any loans or advances to any third party, including any
shareholder, partner, member, principal or affiliate of Borrower, or any
shareholder, partner, member, principal or affiliate thereof;
     (o) fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks;
     (p) fail either to hold itself out to the public as a legal entity separate
and distinct from any other entity or person or to conduct its business solely
in its own name in order not (i) to mislead others as to the entity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof);
     (q) fail to allocate fairly and reasonably among Borrower and any third
party (including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

18



--------------------------------------------------------------------------------



 



     (r) allow any person or entity to pay the salaries of its own employees or
fail to maintain a sufficient number of employees for its contemplated business
operations;
     (s) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
     (t) file a voluntary petition or otherwise initiate proceedings to have the
Borrower or any general partner, manager or managing member of Borrower
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against the Borrower or any general partner, manager
or managing member of Borrower, or file a petition seeking or consenting to
reorganization or relief of the Borrower or any general partner, manager or
managing member of Borrower as debtor under any applicable federal or state law
relating to bankruptcy, insolvency, or other relief for debtors with respect to
the Borrower or any general partner, manager or managing member of Borrower; or
seek or consent to the appointment of any trustee, receiver, conservator,
assignee, sequestrator, custodian, liquidator (or other similar official) of the
Borrower or any general partner, manager or managing member of Borrower or of
all or any substantial part of the properties and assets of the Borrower or any
general partner, manager or managing member of Borrower, or make any general
assignment for the benefit of creditors of the Borrower or any general partner,
manager or managing member of Borrower , or admit in writing the inability of
the Borrower or any general partner, manager or managing member of Borrower to
pay its debts generally as they become due or declare or effect a moratorium on
the Borrower or any general partner, manager or managing member of Borrower debt
or take any action in furtherance of any such action;
     (u) share any common logo with or hold itself out as or be considered as a
department or division of (i) any shareholder, partner, principal, member or
affiliate of Borrower, (ii) any affiliate of a shareholder, partner, principal,
member or affiliate of Borrower, or (iii) any other person or entity or allow
any person or entity to identify the Borrower as a department or division of
that person or entity; or
     (v) conceal assets from any creditor, or enter into any transaction with
the intent to hinder, delay or defraud creditors of the Borrower or the
creditors of any other person or entity.
     Section 4.4 EMBARGOED PERSON. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law (“Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in

19



--------------------------------------------------------------------------------



 



Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower or Guarantor, as applicable, have been derived from any unlawful
activity with the result that the investment in Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.
     Section 4.5 OFAC. Borrower hereby represents and warrants that Borrower and
Guarantor and each and every Person affiliated with Borrower and/or Guarantor or
that to Borrower’s knowledge has an economic interest in Borrower, or, to
Borrower’s knowledge, that has or will have an interest in the transaction
contemplated by this Security Instrument or in the Property or will participate,
in any manner whatsoever, in the Loan are (i) in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury; (ii) is not a
Prohibited Person (as defined below); (iii) in full compliance with the
requirements of the Patriot Act and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (as used in this Section only, “OFAC”); (iv) operated under policies,
procedures and practices, if any, that are in compliance with the Patriot Act
and available to Lender for Lender’s review and inspection during normal
business hours and upon reasonable prior notice; (v) not in receipt of any
notice from the Secretary of State or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Act; (vi) not a person who has
been determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (vii) not owned or controlled by or now acting
and or will in the future act for or on behalf of any person who has been
determined to be subject to the prohibitions contained in the Patriot Act.
Borrower covenants and agrees that in the event Borrower receives any notice
that Borrower or Guarantor (or any of their respective beneficial owners,
affiliates or participants) become listed on the Annex or any other list
promulgated under the Patriot Act or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Lender. It shall be an Event of
Default hereunder if Borrower, Guarantor, or any other party to any Loan
Document becomes listed on any list promulgated under the Patriot Act or is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.
     “Prohibited Person” shall mean any person or entity:
     (a) a “blocked” person listed in the Annex, or otherwise subject to the
provisions of, the Executive Order Nos. 12947, 13099 and 13224 on Terrorist
Financing, effective September 24, 2001, and all modifications thereto or
thereof, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (as used in this
Section only, the “Annex”);
     (b) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex, or is otherwise subject to the
provisions of, the Annex;
     (c) with whom Lender is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the Annex;

20



--------------------------------------------------------------------------------



 



     (d) who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Annex;
     (e) that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act; or
     (f) who is an Affiliate of or affiliated with a person or entity listed
above.
“Patriot Act” shall mean the USA PATRIOT Act of 2001, 107 Public Law 56
(October 26, 2001) and in other statutes and all orders, rules and regulations
of the United States government and its various executive departments, agencies
and offices related to the subject matter of the Patriot Act, including
Executive Order 13224 effective September 24, 2001.
ARTICLE 5 — REPRESENTATIONS AND WARRANTIES
     Section 5.1 BORROWER’S REPRESENTATIONS. Borrower represents and warrants to
Lender that each of the representations and warranties set forth in that certain
Closing Certificate of even date herewith executed by Borrower in favor of
Lender are true and correct as of the date hereof and are hereby incorporated
and restated in this Security Instrument by this reference.
     Section 5.2 WARRANTY OF TITLE. Borrower represents and warrants that it has
good and marketable title to the Property and has the right to mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey the same and that
Borrower possesses an unencumbered fee simple absolute estate in the Land and
the Improvements and that it owns the Property free and clear of all liens,
encumbrances and charges whatsoever except for those exceptions shown in the
title insurance policy insuring the lien of this Security Instrument (the
“Permitted Exceptions”). Borrower shall, at its sole cost and expense, forever
warrant, defend and preserve the title and the validity and priority of the lien
of this Security Instrument and shall, at its sole cost and expense, forever
warrant and defend the same to Lender against the claims of all persons
whomsoever.
     Section 5.3 STATUS OF PROPERTY.
     (a) No portion of the Improvements is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended, or any successor
law, or, if located within any such area, Borrower has obtained and will
maintain the insurance prescribed in Section 3.2 hereof.
     (b) Borrower has obtained all necessary certificates, permits, licenses and
other approvals, governmental and otherwise, necessary for the use, occupancy
and

21



--------------------------------------------------------------------------------



 



operation of the Property and the conduct of its business (including, without
limitation, certificates of completion and certificates of occupancy) and all
required zoning, building code, land use, environmental and other similar
permits or approvals, all of which are in full force and effect as of the date
hereof and not subject to revocation, suspension, forfeiture or modification.
     (c) The Property and the present and contemplated use and occupancy thereof
are to the knowledge of Borrower in full compliance with all Applicable Laws,
including, without limitation, zoning ordinances, building codes, land use and
environmental laws, laws relating to the disabled (including, but not limited
to, the ADA) and other similar laws.
     (d) The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.
     (e) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public.
     (f) The Property is served by public water and sewer systems.
     (g) The Property is free from damage caused by fire or other casualty.
There is no pending or, to the knowledge of Borrower, threatened condemnation
proceedings affecting the Property or any portion thereof.
     (h) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full
and no notice of any mechanics’ or materialmen’s liens or of any claims of right
to any such liens have been received.
     (i) Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.
     (j) All liquid and solid waste disposal, septic and sewer systems located
on the Property are to the knowledge of Borrower in a good and safe condition
and repair and in compliance with all Applicable Laws.
     (k) All Improvements lie within the boundary of the Land.
     (l) The North Canton Premises and Dayton Premises will be managed solely by
at will employees of the Borrower or by the tenant(s) under the Lease(s), and no
property manager shall be retained or appointed without the prior written
consent of Lender. Such property manager(s) and any property management
agreement(s) shall be satisfactory to Lender in its sole discretion, and as a
condition to Lender’s approval such property manager(s) shall execute and
deliver a lien waiver and subordination agreement

22



--------------------------------------------------------------------------------



 



satisfactory to Lender in its sole discretion which also provides Lender the
right, at its option, to terminate the property management agreement(s) or
assume Borrower’s obligations thereunder upon an Event of Default.
     Section 5.4 NO FOREIGN PERSON. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as
amended, and the related Treasury Department regulations, including temporary
regulations.
     Section 5.5 SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
ARTICLE 6 — OBLIGATIONS AND RELIANCES
     Section 6.1 RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Note, this Security Instrument and the other Loan Documents shall
be construed so as to deem the relationship between Borrower and Lender to be
other than that of debtor and creditor.
     Section 6.2 NO RELIANCE ON LENDER. The partners, members, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.
     Section 6.3 NO LENDER OBLIGATIONS.
     (a) Notwithstanding the provisions of Subsections 1.1(e) and 1.1(k) or
Section 1.2, Lender is not undertaking (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
     (b) By accepting or approving anything required to be observed, performed
or fulfilled or to be given to Lender pursuant to this Security Instrument, the
Note or the Other Loan Documents, including without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.
     Section 6.4 RELIANCE. Borrower recognizes and acknowledges that in
accepting the Note, this Security Instrument and the Other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article 5 and that certain Closing
Certificate of even date herewith executed by Borrower, without any

23



--------------------------------------------------------------------------------



 



obligation to investigate the Property and notwithstanding any investigation of
the Property by Lender; that such reliance existed on the part of Lender prior
to the date hereof; that such warranties and representations are a material
inducement to Lender in accepting the Note, this Security Instrument and the
Other Loan Documents; and that Lender would not be willing to make the Loan (as
hereinafter defined) and accept this Security Instrument in the absence of the
warranties and representations as set forth in Article 5 and such Closing
Certificate.
ARTICLE 7 — FURTHER ASSURANCES
     Section 7.1 RECORDING FEES. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Security
Instrument, the Other Loan Documents, any note or mortgage supplemental hereto,
any security instrument with respect to the Property and any instrument of
further assurance, and any modification or amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
this Security Instrument, any mortgage supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
and any modification or amendment of the foregoing documents, except where
prohibited by law so to do.
     Section 7.2 FURTHER ACTS. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the property and rights hereby mortgaged, granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Applicable Laws. Borrower, on demand, will execute and
deliver and hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements, chattel mortgages or other instruments, to
evidence more effectively the security interest of Lender in the Property.
Borrower grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Lender at law and in equity, including without limitation
such rights and remedies available to Lender pursuant to this Section 7.2.
     Section 7.3 CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.
     (a) If any law is enacted or adopted or amended after the date of this
Security Instrument which imposes a tax, either directly or indirectly, on the
Debt or Lender’s interest in the Property, requires revenue or other stamps to
be affixed to the Note, this Security Instrument, or the Other Loan Documents,
or imposes any other tax or charge on the same, Borrower will pay the same, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be

24



--------------------------------------------------------------------------------



 



unlawful or taxable to Lender or unenforceable or provide the basis for a
defense of usury, then Lender shall have the option, by written notice of not
less than ninety (90) calendar days, to declare the Debt immediately due and
payable.
     (b) Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than ninety (90) calendar
days, to declare the Debt immediately due and payable.
     Section 7.4 CONFIRMATION STATEMENT.
     (a) After request by Lender, Borrower, within ten (10) days, shall furnish
Lender or any proposed assignee with a statement, duly acknowledged and
certified, confirming to Lender (or its designee) (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the rate of interest of the Note, (iv) the terms of payment and maturity
date of the Note, (v) the date installments of interest and/or principal were
last paid, and (vi) that, except as provided in such statement, there are no
defaults or events which with the passage of time or the giving of notice or
both, would constitute an event of default under the Note or this Security
Instrument; provided, however, Lender shall not be entitled hereunder to receive
more than one (1) such statement in each calendar year.
     (b) Subject to the provisions of the Leases, Borrower shall deliver to
Lender, promptly upon request (but not more frequently than once annually so
long as Borrower is not in default hereunder), duly executed estoppel
certificates from any one or more lessees as required by Lender attesting to
such facts regarding the Lease as Lender may require, including but not limited
to attestations that each Lease covered thereby is in full force and effect with
no defaults thereunder on the part of any party, that none of the Rents have
been paid more than one month in advance, and that the lessee claims no defense
or offset against the full and timely performance of its obligations under the
Lease.
     (c) Upon any transfer or proposed transfer contemplated by Section 16.1
hereof, at Lender’s request, Borrower, and any Guarantors shall provide an
estoppel certificate to the Investor (defined in Section 16.1) or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may require.
     Section 7.5 SPLITTING OF SECURITY INSTRUMENT. This Security Instrument and
the Note shall, at any time until the same shall be fully paid and satisfied, at
the sole election of Lender, be split or divided into two or more notes and two
or more security instruments, each of which shall cover all or a portion of the
Property to be more particularly described therein. To that end, Borrower, upon
written request of Lender, shall execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees substitute notes and security
instruments in such principal

25



--------------------------------------------------------------------------------



 



amounts, aggregating not more than the then unpaid principal amount of Debt, and
containing terms, provisions and clauses similar to those contained herein and
in the Note, and such other documents and instruments as may be required by
Lender.
     Section 7.6 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any Other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or Other Loan
Document, Borrower, at its expense, will issue, in lieu thereof, a replacement
Note or Other Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Note or Other Loan Document in the same principal amount thereof and
otherwise of like tenor.
ARTICLE 8 — DUE ON SALE/ENCUMBRANCE
     Section 8.1 LENDER RELIANCE. Borrower acknowledges that Lender has examined
and relied on the creditworthiness of Borrower and experience of Borrower and
its partners, members, principals and (if Borrower is a trust) beneficial owners
in owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for repayment of the
Debt and the performance of the Other Obligations. Borrower acknowledges that
Lender has a valid interest in maintaining the value of the Property so as to
ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Lender can recover the Debt by a sale of
the Property.
     Section 8.2 NO SALE/ENCUMBRANCE.
     (a) Borrower agrees that Borrower shall not, without the prior written
consent of Lender, Transfer the Property or any part thereof or permit the
Property or any part thereof to be Transferred. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
Borrower’s Transfer of the Property without Lender’s consent.
     (b) As used in Section 8.2(a), “Transfer” shall mean any voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer of all or any part of the Property or any interest
therein including, but not limited to: (i) an installment sales agreement
wherein Borrower agrees to sell the Property or any part thereof for a price to
be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder; (iii) a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rents; (iv) if Borrower, Guarantor, or any manager, managing
member or general partner of Borrower or Guarantor is a corporation, any
Transfer of such corporation’s stock (or the stock of any corporation directly
or indirectly controlling such Borrower, Guarantor, manager, managing member or
general partner by operation of law or otherwise) or the creation or issuance of
new stock in one or a series of transactions by which an aggregate of forty-nine
percent (49%) or more of such corporation’s stock shall directly or indirectly

26



--------------------------------------------------------------------------------



 



be vested in or pledged to a party or parties who are not now stockholders
(provided, however, in no event shall this subpart [iv] apply to any Guarantor
whose stock or shares are traded on a nationally recognized stock exchange); (v)
if Borrower, Guarantor, manager, or any managing member or general partner of
Borrower or Guarantor is a limited liability company or partnership, the
Transfer by which an aggregate of forty-nine percent (49%) or more of the
ownership interest in such limited liability company or forty-nine percent (49%)
or more of the partnership interests in such partnership shall directly or
indirectly be vested in or pledged to parties not having an ownership interest
as of the date of this Security Instrument; (vi) if Borrower, any Guarantor or
any manager, managing member or general partner of Borrower or any Guarantor is
a partnership, limited liability company or joint venture, the change, removal
or resignation of a general partner, manager, managing member or joint venturer
or the Transfer directly or indirectly of all or any portion of the partnership
or ownership interest of any general partner, manager, managing member or joint
venturer; and (vii) except as expressly permitted by Section 8.3, any Transfer
by Gladstone Commercial Limited Partnership, a Delaware limited partnership
(“GCLP”), directly or indirectly, of its ownership interest in the Borrower.
     Section 8.3 EXCLUDED AND PERMITTED TRANSFERS.
     (a) A Transfer within the meaning of this Article 8 shall not include (i)
transfers by operation of law in the event of a bankruptcy, or (ii) a Lease of a
portion of the Property to a space tenant.
     (b) Notwithstanding the provisions of Section 8.2 above, GCLP shall have
the right to transfer its ownership interest in Borrower upon a merger or
consolidation of GCLP, provided the following conditions precedent have been
satisfied: (i) no Event of Default, or an event which with notice and/or the
passage of time, or both, would constitute an Event of Default shall have
occurred and then be continuing; (ii) the successor to GCLP shall have a net
worth, at the time of the merger or consolidation, of no less than the net worth
of GCLP immediately prior the merger or consolidation; and (iii) all of the
beneficial ownership interests of Borrower shall be owned (directly or
indirectly) by, and control over the Property and the Borrower shall remain
with, Gladstone Commercial Corporation, a Maryland corporation (“GCC”), or any
successor of GCC resulting from a merger or consolidation (provided that the
merged or consolidated entity shall have a net worth of no less than the net
worth of GCC immediately prior such merger or consolidation). The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a person or entity,
whether through ownership of voting securities, by contract or otherwise.
     (c) Notwithstanding the provisions of Section 8.2 above, Lender will give
its consent to three separate sales or transfers of the Property or ownership
interests in the Borrower, a general partner, manager or managing member of the
Borrower, or any Guarantor, if (but only if) no Event of Default under the Loan
Documents has occurred and is continuing, and if each of the following
conditions precedent have been fully satisfied (as determined in Lender’s sole
and absolute discretion): (i) the grantee’s or

27



--------------------------------------------------------------------------------



 



transferee’s integrity, reputation, financial condition, character and
management ability are satisfactory to Lender in its sole discretion, and all
information relating thereto requested by Lender is delivered to Lender at least
30 days prior to the proposed transfer, (ii) the grantee’s or transferee’s (and
its sole general partner’s or managing member’s) single purpose and bankruptcy
remote character are satisfactory to Lender in its sole discretion, and all
information relating thereto requested by Lender is delivered to Lender at least
30 days prior to the proposed transfer, (iii) Lender has obtained such estoppels
from any guarantors of the Note or replacement guarantors and such other legal
opinions regarding substantive consolidation issues, enforceability of the
assumption documents, no adverse impact on the Securities or any REMIC holding
the Note and similar matters as Lender may require, (iv) all of Lender’s costs
and expenses associated with the sale or transfer (including reasonable
attorneys’ fees) are paid by Borrower or the grantee or transferee, (v) the
payment of a transfer fee not to exceed 1% of the then unpaid principal balance
of the loan evidenced by the Note and secured hereby (the “Loan”), (vi) the
execution and delivery to Lender of a written assumption agreement and/or
substitute guaranty (in its sole and absolute discretion) and such modifications
to the Loan Documents executed by such parties and containing such terms and
conditions as Lender may require in its sole and absolute discretion prior to
such sale or transfer (provided that in the event the Loan is included in a
REMIC and is a performing Loan, no modification to the terms and conditions
shall be made or permitted that would cause (A) any adverse tax consequences to
the REMIC or any holders of any Mortgage-Backed Pass-Through Securities, (B) the
Security Instrument to fail to be a Qualifying Security Instrument under
applicable federal law relating to REMIC’s, or (C) result in a taxation of the
income from the Loan to the REMIC or cause a loss of REMIC status), and (vii) if
applicable, the delivery to Lender of an endorsement (at Borrower’s sole cost
and expense) to Lender’s policy of title insurance then insuring the lien
created by this Security Instrument in form and substance acceptable to Lender
in its sole judgment.
     (d) Without limiting the foregoing, if Lender shall consent to a transfer
of the Property, the written assumption agreement described in Subsection
8.3(c)(vi) above shall provide for the release of Borrower and, if approved by
Lender, each Guarantor of personal liability under the Note and Other Loan
Documents, but only as to acts or events occurring, or obligations arising,
after the closing of such transfer.
     (e) Notwithstanding the provisions of Section 8.2 above, Borrower shall be
permitted to transfer any of the Released Parcels upon compliance with the terms
and conditions set forth in Article 21 hereof.
     Section 8.4 NO IMPLIED FUTURE CONSENT. Lender’s consent to one sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property shall not be deemed to be a waiver of Lender’s right to require such
consent to any future occurrence of same. Any sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property made in contravention
of this Article 8 shall be null and void and of no force and effect.
     Section 8.5 COSTS OF CONSENT. Borrower agrees to bear and shall pay or
reimburse Lender on demand for all reasonable expenses (including, without
limitation, all recording costs, reasonable in-house and outside attorneys’ fees
and disbursements and title

28



--------------------------------------------------------------------------------



 



search costs) incurred by Lender, and a reasonable processing fee to Lender, in
connection with the review, approval and documentation of any such sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer.
     Section 8.6 CONTINUING SEPARATENESS REQUIREMENTS. In no event shall any of
the terms and provisions of this Article 8 amend or modify the terms and
provisions contained in Section 4.3 herein.
ARTICLE 9 — DEFAULT
     Section 9.1 EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
     (a) if any portion of the Debt is not paid prior to the seventh (7th)
calendar day after the same is due or if the entire Debt is not paid on or
before the maturity date, along with applicable prepayment premiums, if any;
     (b) if Borrower, or its general partner, manager or managing member, if
applicable, violates or does not comply with any of the provisions of
Section 4.3, Article 8, or the Undelivered Items Letter, fails to deliver any of
the reports required by Section 3.8, or fails to complete any “Immediate
Repairs” (as defined in the Escrow Agreement);
     (c) if any representation or warranty of Borrower or of its members,
general partners, principals, affiliates, agents or employees, or of any
Guarantor made herein or in the Environmental Indemnity or in any other Loan
Document, in any guaranty, or in any certificate, report, financial statement or
other instrument or document furnished to Lender shall have been false or
misleading in any material respect when made;
     (d) if Borrower or any Guarantor shall make an assignment for the benefit
of creditors or if Borrower or any Guarantor shall admit in writing its
inability to pay, or Borrower’s or any Guarantor’s failure to pay its debts as
they become due;
     (e) if (i) Borrower or any subsidiary or general partner, manager or
managing member of Borrower, or any Guarantor shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Borrower or any subsidiary or general partner, manager or managing
member of Borrower, or any Guarantor shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Borrower or
any subsidiary or general partner, manager or managing member of Borrower, or
any Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a

29



--------------------------------------------------------------------------------



 



period of sixty (60) calendar days; or (iii) there shall be commenced against
Borrower or any subsidiary or general partner, manager or managing member of
Borrower or any Guarantor any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of any order
for any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) calendar days from the entry thereof; or
(iv) Borrower or any subsidiary or general partner, manager or managing member
of Borrower, or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Borrower or any subsidiary or
general partner, manager or managing member of Borrower, or any Guarantor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;
     (f) subject to Borrower’s right to contest certain liens as provided in
this Security Instrument, if the Property becomes subject to any mechanic’s,
materialman’s or other lien other than a lien for local real estate taxes and
assessments not then due and payable and the lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) calendar
days;
     (g) if any federal tax lien is filed against Borrower, any general partner,
manager or managing member of Borrower, any Guarantor or the Property and same
is not discharged of record within thirty (30) calendar days after same is
filed;
     (h) except as permitted in this Security Instrument, the actual or
threatened alteration, improvement, demolition or removal of any of the
Improvements, or any construction on the Property, without the prior consent of
Lender;
     (i) Borrower’s failure to maintain the insurance required under this
Security Instrument;
     (j) if a managing agent is appointed for either the North Canton Premises
or the Dayton Premises in compliance with Section 5.3(l), and subsequently,
without Lender’s prior written consent, (i) the managing agent for either the
North Canton Premises or the Dayton Premises resigns or is removed and is not,
within thirty (30) days after such resignation or removal, replaced with a new
managing agent reasonably acceptable to Lender, (ii) the ownership, management
or control of such managing agent is transferred to a person or entity other
than the general partner, managing partner, managing member of the Borrower, or
to GCLP or GCC, and in connection with such transfer, the Borrower fails to
terminate the applicable property management agreement, or (iii) there is any
material change in the property management agreement(s) of any portion of the
Property;
     (k) this Security Instrument shall cease to constitute a first-priority
lien on the Property (other than in accordance with its terms);

30



--------------------------------------------------------------------------------



 



          (l) seizure or forfeiture of the Property, or any portion thereof, or
Borrower’s interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower, its affiliates, or any tenant in the Property under
any federal, state or local law;
          (m) if Borrower consummates a transaction which would cause this
Security Instrument or Lender’s exercise of its rights under this Security
Instrument, the Note or the Other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a state statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA or a state statute;
          (n) if any default occurs under any guaranty or indemnity including
the Environmental Indemnity executed in connection herewith and such default
continues after the expiration of applicable grace periods, or such guaranty or
indemnity shall cease to be in full force and effect, or any guarantor or
indemnitor shall deny or disaffirm its obligation thereunder; and
          (o) if Borrower or any Guarantor, as the case may be, shall continue
to be in default under any other term, covenant or condition of this Security
Instrument or any Other Loan Documents for thirty (30) calendar days after
notice from Lender; provided that if such default cannot reasonably be cured
within such thirty (30) calendar day period and Borrower (or such Guarantor as
the case may be) shall have commenced to cure such default within such thirty
(30) calendar day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) calendar day period shall be extended for so
long as it shall require Borrower (or such Guarantor as the case may be) in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of sixty (60) calendar days after the
notice from Lender referred to above.
     Section 9.2 DEFAULT INTEREST. Borrower will pay, from the date of an Event
of Default through the earlier of the date upon which the Event of Default is
cured or the date upon which the Debt is paid in full, interest on the unpaid
principal balance of the Note at a per annum rate equal to the lesser of (a) the
greater of (i) five percent (5%) plus the Prime Rate (as defined in the Note),
and (ii) five percent (5%) plus the Applicable Interest Rate (as defined in the
Note), and (b) the maximum interest rate which Borrower may by law pay or Lender
may charge and collect (the “Default Rate”).
ARTICLE 10 — RIGHTS AND REMEDIES
     Section 10.1 REMEDIES. Upon the occurrence of any Event of Default,
Borrower agrees that Lender may take such action, without notice or demand, as
it deems advisable to protect and enforce its rights against Borrower and in and
to the Property, including, but not limited to, the following actions, each of
which may be pursued concurrently or otherwise, at such time and in such order
as Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:
          (a) Right to Perform Borrower’s Covenants. If Borrower has failed to
keep or perform any covenant whatsoever contained in this Security Instrument or
the Other Loan

31



--------------------------------------------------------------------------------



 



Documents, Lender may, but shall not be obligated to any person to do so,
perform or attempt to perform said covenant and any payment made or expense
incurred in the performance or attempted performance of any such covenant,
together with any sum expended by Lender that is chargeable to Borrower or
subject to reimbursement by Borrower under the Loan Documents, shall be and
become a part of the “Debt”, and Borrower promises, upon demand, to pay to
Lender, at the place where the Note is payable, all sums so incurred, paid or
expended by Lender, with interest from the date when paid, incurred or expended
by Lender at the Default Rate.
          (b) Right of Entry. Lender may, prior or subsequent to the institution
of any foreclosure proceedings, enter upon the Property, or any part thereof,
and take exclusive possession of the Property and of all books, records, and
accounts relating thereto and to exercise without interference from Borrower any
and all rights which Borrower has with respect to the management, possession,
operation, protection, or preservation of the Property, including without
limitation the right to rent the same for the account of Borrower and to deduct
from such Rents all costs, expenses, and liabilities of every character incurred
by Lender in collecting such Rents and in managing, operating, maintaining,
protecting, or preserving the Property and to apply the remainder of such Rents
on the Debt in such manner as Lender may elect. All such costs, expenses, and
liabilities incurred by Lender in collecting such Rents and in managing,
operating, maintaining, protecting, or preserving the Property, if not paid out
of Rents as hereinabove provided, shall constitute a demand obligation owing by
Borrower and shall bear interest from the date of expenditure until paid at the
Default Rate, all of which shall constitute a portion of the Debt. If necessary
to obtain the possession provided for above, Lender may invoke any and all legal
remedies to dispossess Borrower, including specifically one or more actions for
forcible entry and detainer, trespass to try title, and restitution. In
connection with any action taken by Lender pursuant to this Subsection 10.1(b),
Lender shall not be liable for any loss sustained by Borrower resulting from any
failure to let the Property, or any part thereof, or from any other act or
omission of Lender in managing the Property unless such loss is caused by the
willful misconduct of Lender, nor shall Lender be obligated to perform or
discharge any obligation, duty, or liability under any Lease or under or by
reason hereof or the exercise of rights or remedies hereunder. Borrower shall
and does hereby agree to indemnify Lender for, and to hold Lender harmless from,
any and all liability, loss, or damage, which may or might be incurred by Lender
under any such Lease or under or by reason hereof or the exercise of rights or
remedies hereunder, and from any and all claims and demands whatsoever which may
be asserted against Lender by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants, or agreements
contained in any such Lease. Should Lender incur any such liability, the amount
thereof, including without limitation costs, expenses, and reasonable attorneys’
fees, together with interest thereon from the date of expenditure until paid at
the Default Rate, shall be secured hereby, and Borrower shall reimburse Lender
therefor immediately upon demand. Nothing in this Subsection 10.1(b) shall
impose any duty, obligation, or responsibility upon Lender for the control,
care, management, leasing, or repair of the Property, nor for the carrying out
of any of the terms and conditions of any such Lease; nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
tenants or by any other parties, or for any hazardous substances or

32



--------------------------------------------------------------------------------



 



environmental conditions on or under the Property, or for any dangerous or
defective condition of the Property or for any negligence in the management,
leasing, upkeep, repair, or control of the Property resulting in loss or injury
or death to any tenant, licensee, employee, or stranger. Borrower hereby assents
to, ratifies, and confirms any and all actions of Lender with respect to the
Property taken under this subsection.
          (c) Right to Accelerate. Lender may, without notice (except as
provided in Section 9.1(o) above) demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration, or any other notice or any other action, all of which
are hereby waived by Borrower and all other parties obligated in any manner
whatsoever on the Debt, declare the entire unpaid balance of the Debt
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Debt shall be immediately due and payable.
          (d) Foreclosure-Power of Sale. Lender may institute a proceeding or
proceedings, judicial, or nonjudicial, by advertisement or otherwise, for the
complete or partial foreclosure of this Security Instrument or the complete or
partial sale of the Property under power of sale or under any applicable
provision of law. Lender may sell the Property, and all estate, right, title,
interest, claim and demand of Borrower therein, and all rights of redemption
thereof, at one or more sales, as an entirety or in parcels, with such elements
of real and/or personal property, and at such time and place and upon such terms
as it may deem expedient, or as may be required by applicable law, and in the
event of a sale, by foreclosure or otherwise, of less than all of the Property,
this Security Instrument shall continue as a lien and security interest on the
remaining portion of the Property.
          (e) Rights Pertaining to Sales. Subject to the requirements of
applicable law and except as otherwise provided herein, the following provisions
shall apply to any sale or sales of all or any portion of the Property under or
by virtue of Subsection 10.1(d) above, whether made under the power of sale
herein granted or by virtue of judicial proceedings or of a judgment or decree
of foreclosure and sale:
               (i) Lender may conduct any number of sales from time to time. The
power of sale set forth above shall not be exhausted by any one or more such
sales as to any part of the Property which shall not have been sold, nor by any
sale which is not completed or is defective in Lender’s opinion, until the Debt
shall have been paid in full.
               (ii) Any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice.
               (iii) After each sale, Lender or an officer of any court
empowered to do so shall execute and deliver to the purchaser or purchasers at
such sale a good and sufficient instrument or instruments granting, conveying,
assigning and transferring all right, title and interest of Borrower in and to
the property and rights sold and shall receive the proceeds of said sale or
sales and apply the same

33



--------------------------------------------------------------------------------



 



as specified in the Note. Lender is hereby appointed the true and lawful
attorney-in-fact of Borrower, which appointment is irrevocable and shall be
deemed to be coupled with an interest, in Borrower’s name and stead, to make all
necessary conveyances, assignments, transfers and deliveries of the property and
rights so sold, Borrower hereby ratifying and confirming all that said attorney
or such substitute or substitutes shall lawfully do by virtue thereof.
Nevertheless, Borrower, if requested by Lender, shall ratify and confirm any
such sale or sales by executing and delivering to Lender or such purchaser or
purchasers all such instruments as may be advisable, in Lender’s judgment, for
the purposes as may be designated in such request.
               (iv) Any and all statements of fact or other recitals made in any
of the instruments referred to in Subsection 10.1(e)(iii) given by Lender shall
be taken as conclusive and binding against all persons as to evidence of the
truth of the facts so stated and recited.
               (v) Any such sale or sales shall operate to divest all of the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Borrower in and to the properties and rights so sold, and shall be
a perpetual bar both at law and in equity against Borrower and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Borrower to the fullest extent permitted by
applicable law.
               (vi) Upon any such sale or sales, Lender may bid for and acquire
the Property and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the Debt the amount of the bid made
therefor, after deducting therefrom the expenses of the sale, the cost of any
enforcement proceeding hereunder, and any other sums which Lender is authorized
to deduct under the terms hereof, to the extent necessary to satisfy such bid.
               (vii) Upon any such sale, it shall not be necessary for Lender or
any public officer acting under execution or order of court to have present or
constructively in its possession any of the Property.
          (f) Lender’s Judicial Remedies. Lender may proceed by suit or suits,
at law or in equity, to enforce the payment of the Debt to foreclose the liens
and security interests of this Security Instrument as against all or any part of
the Property, and to have all or any part of the Property sold under the
judgment or decree of a court of competent jurisdiction. This remedy shall be
cumulative of any other nonjudicial remedies available to Lender under this
Security Instrument, the Note or the Other Loan Documents. Proceeding with a
request or receiving a judgment for legal relief shall not be or be deemed to be
an election of remedies or bar any available nonjudicial remedy of Lender.
          (g) Lender’s Right to Appointment of Receiver. Lender, as a matter of
right and (i) without regard to the sufficiency of the security for repayment of
the Debt and without notice to Borrower, (ii) without any showing of insolvency,
fraud, or mismanagement on the part of Borrower, (iii) without the necessity of
filing any judicial

34



--------------------------------------------------------------------------------



 



or other proceeding other than the proceeding for appointment of a receiver, and
(iv) without regard to the then value of the Property, shall be entitled to the
appointment of a receiver or receivers for the protection, possession, control,
management and operation of the Property, including (without limitation), the
power to collect the Rents, enforce this Security Instrument and, in case of a
sale and deficiency, during the full statutory period of redemption (if any),
whether there be a redemption or not, as well as during any further times when
Borrower, except for the intervention of such receiver, would be entitled to
collection of such Rents. Borrower hereby irrevocably consents to the
appointment of a receiver or receivers. Any receiver appointed pursuant to the
provisions of this subsection shall have the usual powers and duties of
receivers in such matters.
          (h) Commercial Code Remedies. Exercise any and all rights and remedies
granted to a secured party upon default under the Uniform Commercial Code,
including, without limiting the generality of the foregoing: (i) the right to
take possession of the Personal Property or any part thereof, and to take such
other measures as Lender may deem necessary for the care, protection and
preservation of the Personal Property, and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Borrower.
          (i) Apply Escrow Funds. Lender may apply any Funds (as defined in the
Escrow Agreement) and any other sums held in escrow or otherwise by Lender in
accordance with the terms of this Security Instrument or any Other Loan Document
to the payment of the following items in any order in its uncontrolled
discretion:
               (i) Taxes and Other Charges;
               (ii) Insurance Premiums;
               (iii) Interest on the unpaid principal balance of the Note;
               (iv) Amortization of the unpaid principal balance of the Note;
and
               (v) All other sums payable pursuant to the Note, this Security
Instrument and the Other Loan Documents, including without limitation advances
made by Lender pursuant to the terms of this Security Instrument and reasonable
internal costs and expenses incurred by Lender including, without limitation,
Lender’s reasonable in-house legal fees.
          (j) Other Rights. Lender (i) may surrender the Policies maintained
pursuant to this Security Instrument or any part thereof, and upon receipt shall
apply the unearned premiums as a credit on the Debt, and, in connection
therewith, Borrower hereby appoints Lender as agent and attorney-in-fact (which
is coupled with an interest and is therefore irrevocable) for Borrower to
collect such premiums; and (ii) may apply the Tax and Insurance Funds (as
defined in the Escrow Agreement) and/or the On-going

35



--------------------------------------------------------------------------------



 



Replacement Funds (as defined in the Escrow Agreement) and any other funds held
by Lender toward payment of the Debt; and (iii) shall have and may exercise any
and all other rights and remedies which Lender may have at law or in equity, or
by virtue of any of the Loan Documents, or otherwise.
          (k) Discontinuance of Remedies. In case Lender shall have proceeded to
invoke any right, remedy, or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason, Lender
shall have the unqualified right so to do and, in such event, Borrower and
Lender shall be restored to their former positions with respect to the Debt, the
Loan Documents, the Property or otherwise, and the rights, remedies, recourses
and powers of Lender shall continue as if same had never been invoked.
          (l) Remedies Cumulative. All rights, remedies, and recourses of Lender
granted in the Note, this Security Instrument and the Other Loan Documents, any
other pledge of collateral, or otherwise available at law or equity: (i) shall
be cumulative and concurrent; (ii) may be pursued separately, successively, or
concurrently against Borrower, the Property, or any one or more of them, at the
sole discretion of Lender; (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Borrower that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse; (iv) shall be nonexclusive;
(v) shall not be conditioned upon Lender exercising or pursuing any remedy in
relation to the Property prior to Lender bringing suit to recover the Debt; and
(vi) in the event Lender elects to bring suit on the Debt and obtains a judgment
against Borrower prior to exercising any remedies in relation to the Property,
all liens and security interests, including the lien of this Security
Instrument, shall remain in full force and effect and may be exercised
thereafter at Lender’s option.
          (m) Bankruptcy Acknowledgment. In the event the Property or any
portion thereof or any interest therein becomes property of any bankruptcy
estate or subject to any state or federal insolvency proceeding, then Lender
shall immediately become entitled, in addition to all other relief to which
Lender may be entitled under this Security Instrument, to obtain (i) an order
from the Bankruptcy Court or other appropriate court granting immediate relief
from the automatic stay pursuant to § 362 of the Bankruptcy Code so to permit
Lender to pursue its rights and remedies against Borrower as provided under this
Security Instrument and all other rights and remedies of Lender at law and in
equity under applicable state law, and (ii) an order from the Bankruptcy Court
prohibiting Borrower’s use of all “cash collateral” as defined under § 363 of
the Bankruptcy Code. In connection with such Bankruptcy Court orders, Borrower
shall not contend or allege in any pleading or petition filed in any court
proceeding that Lender does not have sufficient grounds for relief from the
automatic stay. Any bankruptcy petition or other action taken by the Borrower to
stay, condition, or inhibit Lender from exercising its remedies are hereby
admitted by Borrower to be in bad faith and Borrower further admits that Lender
would have just cause for relief from the automatic stay in order to take such
actions authorized under state law.

36



--------------------------------------------------------------------------------



 



          (n) Application of Proceeds. The proceeds from any sale, lease, or
other disposition made pursuant to this Security Instrument, or the proceeds
from the surrender of any insurance policies pursuant hereto, or any Rents
collected by Lender from the Property, or the Tax and Insurance Escrow Fund or
the Replacement Escrow Fund (as defined in the Escrow Agreement) or proceeds
from insurance which Lender elects to apply to the Debt pursuant to Article 3
hereof, shall be applied by Lender to the Debt in the following order and
priority: (1) to the payment of all expenses of advertising, selling, and
conveying the Property or part thereof, and/or prosecuting or otherwise
collecting Rents, proceeds, premiums or other sums including reasonable
attorneys’ fees; (2) to that portion, if any, of the Debt with respect to which
no person or entity has personal or entity liability for payment (the
“Exculpated Portion”), and with respect to the Exculpated Portion as follows:
first, to accrued but unpaid interest, second, to matured principal, and third,
to unmatured principal in inverse order of maturity; (3) to the remainder of the
Debt as follows: first, to the remaining accrued but unpaid interest, second, to
the matured portion of principal of the Debt, and third, to prepayment of the
unmatured portion, if any, of principal of the Debt applied to installments of
principal in inverse order of maturity; (4) the balance, if any or to the extent
applicable, remaining after the full and final payment of the Debt to the holder
or beneficiary of any inferior liens covering the Property, if any, in order of
the priority of such inferior liens (Lender shall hereby be entitled to rely
exclusively on a commitment for title insurance issued to determine such
priority); and (5) the cash balance, if any, to the Borrower. The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be a payment of the Debt like any other payment. The balance of the Debt
remaining unpaid, if any, shall remain fully due and owing in accordance with
the terms of the Note and the other Loan Documents.
     Section 10.2 RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times.
ARTICLE 11 — INDEMNIFICATION; SUBROGATION
     Section 11.1 GENERAL INDEMNIFICATION.
          (a) Borrower shall indemnify, defend and hold Lender harmless against:
(i) any and all claims for brokerage, leasing, finder’s or similar fees which
may be made relating to the Property or the Debt, and (ii) any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Lender’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Lender in connection with the
Debt, this Security Instrument, the Property, or any part thereof, or the
exercise by Lender of any rights or remedies granted to it under this Security
Instrument; provided, however, that nothing herein shall be construed to
obligate Borrower to indemnify, defend and hold harmless Lender from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses enacted against, imposed on or incurred by
Lender by reason of Lender’s willful misconduct or gross negligence.

37



--------------------------------------------------------------------------------



 



          (b) If Lender is made a party defendant to any litigation or any claim
is threatened or brought against Lender concerning the secured indebtedness,
this Security Instrument, the Property, or any part thereof, or any interest
therein, or the construction, maintenance, operation or occupancy or use
thereof, then Lender shall notify Borrower of such litigation or claim and
Borrower shall indemnify, defend and hold Lender harmless from and against all
liability by reason of said litigation or claims, including reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any). The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses incurred by Lender in any such litigation or claim of the
type described in this Subsection 11.1(b), whether or not any such litigation or
claim is prosecuted to judgment, shall be deemed to have accrued on the
commencement of such claim or action and shall be enforceable whether or not
such claim or action is prosecuted to judgment. If Lender commences an action
against Borrower to enforce any of the terms hereof or to prosecute any breach
by Borrower of any of the terms hereof or to recover any sum secured hereby,
Borrower shall pay to Lender its reasonable attorneys’ fees (together with
reasonable appellate counsel fees, if any) and expenses. If Borrower breaches
any term of this Security Instrument, Lender may engage the services of an
attorney or attorneys to protect its rights hereunder, and in the event of such
engagement following any breach by Borrower, Borrower shall pay Lender
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by Lender, whether or not an action is actually
commenced against Borrower by reason of such breach. All references to
“attorneys” in this Subsection 11.1(b) and elsewhere in this Security Instrument
shall include without limitation any attorney or law firm engaged by Lender and
Lender’s in-house counsel, and all references to “fees and expenses” in this
Subsection 11.1(b) and elsewhere in this Security Instrument shall include
without limitation any fees of such attorney or law firm and any allocation
charges and allocation costs of Lender’s in-house counsel.
          (c) A waiver of subrogation shall be obtained by Borrower from its
insurance carrier and, consequently, Borrower waives any and all right to claim
or recover against Lender, its officers, employees, agents and representatives,
for loss of or damage to Borrower, the Property, Borrower’s property or the
property of others under Borrower’s control from any cause insured against or
required to be insured against by the provisions of this Security Instrument.
     Section 11.2 ENVIRONMENTAL INDEMNIFICATION. Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (as hereinafter defined)
imposed upon or incurred by or asserted against any Indemnified Parties (other
than those arising solely from a state of facts that first came into existence
after Lender acquired title to the Property through foreclosure or a deed in
lieu thereof), and directly or indirectly arising out of or in any way relating
to any one or more of the following: (a) any presence of any Hazardous
Substances (as hereinafter defined) in, on, above, or under the Property;
(b) any past, present or future Release (as hereinafter defined) of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Borrower, any person or entity affiliated with Borrower, and any tenant or other
user of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining,

38



--------------------------------------------------------------------------------



 



control, management, abatement, removal, handling, transfer or transportation to
or from the Property of any Hazardous Substances at any time located in, under,
on or above the Property; (d) any activity by Borrower, any person or entity
affiliated with Borrower, and any tenant or other user of the Property in
connection with any actual or proposed Remediation (as hereinafter defined) of
any Hazardous Substances at any time located in, under, on or above the
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violations of any Environmental Law (as hereinafter defined) (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower, and any tenant or other user of the Property to
comply with any order of any governmental authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the future
imposition, recording or filing of any Environmental Lien (as hereinafter
defined) encumbering the Property; (g) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Section 11.2; (h) any misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform any
covenants or other obligations under the Environmental Indemnity of even date
executed by Borrower; and (i) any diminution in value of the Property in any way
connected with any occurrence or other matter referred to in this Section 11.2.
     The term “Environmental Law” means any present and future federal, state
and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law, relating to protection of human health or the environment,
relating to Hazardous Substances, relating to liability for or costs of
Remediation or prevention of Releases of Hazardous Substances or relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property to any governmental authority or
other person or entity, whether or not in connection with transfer of title to
or interest in property; imposing conditions or requirements in connection with
permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Property; and relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

39



--------------------------------------------------------------------------------



 



     The term “Environmental Lien” includes but is not limited to any lien or
other encumbrance imposed pursuant to Environmental Law, whether due to any act
or omission of Borrower or any other person or entity.
     The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, lead-based paints, radon, radioactive
materials, flammables and explosives.
     The term “Indemnified Parties” includes but is not limited to Lender, any
person or entity who is or will have been involved in originating the Loan
evidenced by the Note, any person or entity who is or will have been involved in
servicing the Loan, any person or entity in whose name the encumbrance created
by this Security Instrument is or will have been recorded, persons and entities
who may hold or acquire or will have held a full or partial interest in the Loan
(including but not limited to those who may acquire any interest in Securities,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assign of any and all of the
foregoing (including but not limited to any other person or entity who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including but not limited to any
successors by merger, consolidation or acquisition of all or a substantial part
of Lender’s assets and business.
     The term “Losses” includes but is not limited to any claims, suits,
liabilities (including but not limited to strict liabilities), administrative or
judicial actions or proceedings, obligations, debts, damages, losses, costs,
expenses, diminutions in value, fines, penalties, charges, fees, expenses, costs
of Remediation (whether or not performed voluntarily), judgments, award, amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineer’s fees, environmental consultants’
fees and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings.
     The term “Release” with respect to any Hazardous Substance includes but is
not limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
     The term “Remediation” includes but is not limited to any response,
remedial, removal, or corrective action; any activity to cleanup, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any

40



--------------------------------------------------------------------------------



 



Hazardous Substance; any action to comply with any Environmental Laws or with
any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances or to anything
referred to in this Article 11.
     Section 11.3 DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of claim or proceeding. Upon demand,
Borrower shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.
     Section 11.4 SURVIVAL OF INDEMNITIES. Notwithstanding any provision of this
Security Instrument or any other Loan Document to the contrary, the provisions
of Section 11.1 and Section 11.2, and Borrower’s obligations thereunder, shall
survive (a) the repayment of the Note, (b) the foreclosure of this Security
Instrument, and (c) the release (or reconveyance, as applicable) of the lien of
this Security Instrument.
ARTICLE 12 — SECURITY AGREEMENT
     Section 12.1 SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. Borrower by executing and delivering this Security
Instrument has granted and hereby grants to Lender, as security for the
Obligations, a security interest in the Property to the full extent that the
Property may be subject to the Uniform Commercial Code (said portion of the
Property so subject to the Uniform Commercial Code being called in this
paragraph the “Collateral”). Borrower hereby authorizes Lender to prepare and
file, in form and substance satisfactory to Lender, such financing statements,
continuation statements, other uniform commercial code forms and shall pay all
expenses and fees in connection with the filing and recording thereof, and such
further assurances as Lender may from time to time, reasonably consider
necessary to create, perfect, and preserve Lender’s security interest herein
granted. This Security Instrument shall also be effective as a “fixture filing”
as to Property which is or is to become fixtures. Information concerning the
security interest herein granted may be obtained from the parties at the
addresses of the parties set forth in the first paragraph of this Security
Instrument. If an Event of Default shall occur, Lender, in addition to any other
rights and remedies which they may have, shall have and may exercise immediately
and without demand, any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Lender, Borrower shall at its expense

41



--------------------------------------------------------------------------------



 



assemble the Collateral and make it available to Lender at a convenient place
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including legal expenses and attorneys’ fees, incurred or paid by
Lender in protecting the interest in the Collateral and in enforcing the rights
hereunder with respect to the Collateral. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral sent to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Borrower. The
proceeds of any disposition of the Collateral, or any part thereof, may be
applied by Lender to the payment of the Obligations in such priority and
proportions as Lender in its discretion shall deem proper. Borrower shall
promptly advise Lender of the accrual of any commercial tort claims involving
the Property. In the event of any change in name, identity, structure, or
jurisdiction or form of organization of any Borrower, such Borrower shall notify
Lender thereof, and Lender shall be authorized to prepare and file such Uniform
Commercial Code forms as Lender may deem necessary to maintain the priority of
Lender’s lien upon and security interest in the Collateral, and Borrower shall
pay all expenses and fees in connection with such filing. Lender shall also be
authorized to prepare and file such other additional Uniform Commercial Code
forms or continuation statements as Lender shall deem necessary, and Borrower
shall pay all expenses and fees in connection with the filing thereof, it being
understood and agreed, however, that no such additional documents shall increase
Borrower’s obligations under the Note, this Security Instrument and the Other
Loan Documents. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
Borrower’s attorney-in-fact, in connection with the Collateral covered by this
Security Instrument. Notwithstanding the foregoing, Borrower shall appear and
defend in any action or proceeding which affects or purports to affect the
Property and any interest or right therein, whether such proceeding affects
title or any other rights in the Property (and in conjunction therewith,
Borrower shall fully cooperate with Lender in the event Lender is a party to
such action or proceeding).
     Section 12.2 FIXTURE FILING INFORMATION. The information in the subsections
below this paragraph is provided in connection with the filing of this Security
Instrument as a financing statement as referred to above, and the Borrower
hereby represents and warrants such information to be true and complete as of
the date of this Security Instrument.
          (a) The Borrower is the record owner of the real estate described in
this Security Instrument. The name and mailing address of the record owner of
the real estate described in this Security Instrument is set forth in the first
paragraph of this Security Instrument.
          (b) For purposes of the Uniform Commercial Code, Borrower is the
Debtor. The name, mailing address, type of organization and state of formation
of the Debtor (Borrower) is set forth in the first paragraph of this Security
Instrument. The Organizational Identification Number of the Borrower is 3794611.
          (c) For purposes of the Uniform Commercial Code, the Lender is the
Secured Party. The name and mailing address of the Secured Party (Lender) is:

42



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
c/o ARCap Servicing, Inc.
5605 North MacArthur Boulevard, Suite 950
Irving, Texas 75038
          (d) This document covers goods which are or are to become fixtures.
ARTICLE 13 — WAIVERS
     Section 13.1 MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all persons
to the extent permitted by applicable law.
     Section 13.2 WAIVER OF NOTICE. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Security Instrument specifically and expressly provides for the
giving of notice by Lender to Borrower and except with respect to matters for
which Lender is required by applicable law to give notice, and Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Security Instrument does not specifically and expressly
provide for the giving of notice by Lender to Borrower.
     Section 13.3 SOLE DISCRETION OF LENDER. Wherever pursuant to this Security
Instrument Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory shall be in the sole discretion of Lender and
shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.
     Section 13.4 SURVIVAL. The indemnifications made pursuant to Article 11,
shall continue indefinitely in full force and effect and shall survive and shall
in no way be impaired by: any satisfaction or other termination of this Security
Instrument, any assignment or other transfer of all or any portion of this
Security Instrument or Lender’s interest in the Property (but, in such case,
shall benefit both Indemnified Parties and any assignee or transferee), any
exercise of Lender’s rights and remedies pursuant hereto including but not
limited to foreclosure or acceptance of a deed in lieu of foreclosure, any
exercise of any rights and remedies pursuant to the Note or any of the Other
Loan Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Security Instrument,
the Note or the Other Loan Documents, and any act or omission that might
otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto.

43



--------------------------------------------------------------------------------



 



     Section 13.5 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS SECURITY INSTRUMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO (A) ALLEGATIONS THAT A
PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR PENALTIES OR
DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE
PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL REASONABLENESS,
OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR CONFIDENTIAL
RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO, INSTRUMENTALITY,
FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE,
INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH
PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER,
LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER OR BORROWER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY LENDER AND BORROWER.
     Section 13.6 WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY. In the event of the
filing of any voluntary or involuntary petition under the Bankruptcy Code by or
against Borrower (other than an involuntary petition filed by or joined in by
Lender), the Borrower shall not assert, or request any other party to assert,
that the automatic stay under § 362 of the Bankruptcy Code shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights it has by virtue of this Security Instrument, or
any other rights that Lender has, whether now or hereafter acquired, against any
guarantor of the Debt. Further, Borrower shall not seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to § 105 of the
Bankruptcy Code or any other provision therein to stay, interdict, condition,
reduce or inhibit the ability of Lender to enforce any rights it has by virtue
of this Security Instrument against any guarantor of the Debt. The waivers
contained in this paragraph are a material inducement to Lender’s willingness to
enter into this Security Instrument and Borrower acknowledges and agrees that no
grounds exist for equitable relief which would bar, delay or impede the exercise
by Lender of Lender’s rights and remedies against Borrower or any guarantor of
the Debt.
ARTICLE 14 — NOTICES
     Section 14.1 NOTICES. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged, (ii) one
(1) Business Day after having been deposited

44



--------------------------------------------------------------------------------



 



for overnight delivery with any reputable overnight courier service, or
(iii) three (3) Business Days after having been deposited in any post office or
mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, addressed as follows:

     
If to Borrower:
  260 Springside Drive, Akron OH LLC
 
  1521 Westbranch Drive, Suite 200
 
  McLean, Virginia 22102
 
  Attention: Matt Tucker
 
  Facsimile No.: (703) 287-5801
 
   
With a copy to:
  Winston & Strawn LLP
 
  1700 K Street, N.W.
 
  Washington D.C. 20006
 
  Attention: Richard R. Williamson, Esq.
 
  Facsimile No.: (202) 282-5100
 
   
If to Lender:
  JPMorgan Chase Bank, N.A.
 
  c/o L.J. Melody & Company
 
  5847 San Felipe Street, Suite 4400
 
  Houston, Texas 77057
 
  Attention: Manager, Loan Servicing and Administration
 
  Facsimile No.: (713) 787-1998
 
   
With a copy to:
  ARCap Servicing, Inc.
 
  5605 North MacArthur Boulevard, Suite 950
 
  Irving, Texas 75038
 
  Attention: Clyde F. Greenhouse
 
  Facsimile No.: (972) 580-0778
 
   
With a copy to:
  Stites & Harbison, PLLC
 
  400 W. Market Street
 
  Suite 1800
 
  Louisville, Kentucky 40202
 
  Attention: Barry A. Hines, Esq.
 
  Facsimile No.: (502) 587-6391

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this subsection, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.
     Any party by notice to the other parties may designate additional or
different addresses for subsequent notices or communications.

45



--------------------------------------------------------------------------------



 



ARTICLE 15 — APPLICABLE LAW
     Section 15.1 GOVERNING LAW; JURISDICTION. This Security Instrument shall be
governed by and construed in accordance with applicable federal law and the laws
of the state where the Property is located, without reference or giving effect
to any choice of law doctrine. Borrower hereby irrevocably submits to the
jurisdiction of any court of competent jurisdiction located in the state in
which the Property is located in connection with any proceeding arising out of
or relating to this Security Instrument.
     Section 15.2 USURY LAWS. This Security Instrument and the Note are subject
to the express condition that at no time shall Borrower be obligated or required
to pay interest on the Debt at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in excess of the
maximum interest rate which Borrower is permitted by applicable law to contract
or agree to pay. If by the terms of this Security Instrument or the Note,
Borrower is at any time required or obligated to pay interest on the Debt at a
rate in excess of such maximum rate, the rate of interest under the Security
Instrument and the Note shall be deemed to be immediately reduced to such
maximum rate and the interest payable shall be computed at such maximum rate and
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
the Note. All sums paid or agreed to be paid to Lender for the use, forbearance,
or detention of the Debt shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Note until payment in full so that the rate or amount of interest on account
of the Debt does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to the Debt for so long as the Debt is
outstanding.
     Section 15.3 PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.
ARTICLE 16 — SECONDARY MARKET
     Section 16.1 TRANSFER OF LOAN. Lender may, at any time, sell, transfer or
assign the Note, this Security Instrument and the Other Loan Documents, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(the “Securities”). Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities or any Rating Agency (as
hereinafter defined) rating such Securities (collectively, the “Investor”) and
each prospective Investor, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, and
the Property, whether furnished by Borrower, any Guarantor, or otherwise, as
Lender determines necessary or desirable. The term “Rating Agency” shall mean
each statistical rating agency that has assigned a rating to the Securities.

46



--------------------------------------------------------------------------------



 



ARTICLE 17 — COSTS
     Section 17.1 PERFORMANCE AT BORROWER’S EXPENSE. Borrower acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination (excluding the scheduled maturity of the Note) of its
loans, (b) the release or substitution of collateral therefor, (c) obtaining
certain consents, waivers and approvals with respect to the Property,
(d) reviewing leases, easements, or any other document submitted by or on behalf
of Borrower to Lender for review or approval, or (e) determining, at Borrower’s
request, Borrower’s satisfaction of any condition under the Loan Documents (the
occurrence of any of the above shall be called an “Event”). Borrower hereby
acknowledges and agrees to pay, immediately, upon demand, all such fees (as the
same may be increased or decreased from time to time), including Lender’s
reasonable in-house legal fees, and any additional fees of a similar type or
nature which may be imposed by Lender from time to time, upon the occurrence of
any Event.
     Section 17.2 ATTORNEY’S FEES FOR ENFORCEMENT. (a) Borrower shall pay all
reasonable legal fees incurred by Lender in connection with (i) the preparation
of the Note, this Security Instrument and the Other Loan Documents and (ii) the
items set forth in Section 17.1 above, and (b) Borrower shall pay to Lender on
demand any and all expenses, including in-house and outside legal expenses and
attorneys’ fees, incurred or paid by Lender in protecting its interest in the
Property or Personal Property and/or collecting any amount payable or in
enforcing its rights hereunder with respect to the Property or Personal
Property, whether or not any legal proceeding is commenced hereunder or
thereunder and whether or not any default or Event of Default shall have
occurred and is continuing, together with interest thereon at the Default Rate
from the date of payment or incurring by Lender until paid by Borrower.
ARTICLE 18 — DEFINITIONS
     Section 18.1 GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” shall mean “each Borrower and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument,” the word “person” shall include an individual,
corporation, partnership, trust, unincorporated association, government,
governmental authority, and any other entity, the word “Property” shall include
any portion of the Property and any interest therein, and the phrases
“attorneys’ fees,” “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre- trial, trial and appellate levels
incurred or paid by Lender in protecting its interest in the Property, the
Leases and the Rents and enforcing its rights hereunder.

47



--------------------------------------------------------------------------------



 



ARTICLE 19 — MISCELLANEOUS PROVISIONS
     Section 19.1 NO ORAL CHANGE. This Security Instrument, the Note, and the
Other Loan Documents and any provisions hereof or thereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
     Section 19.2 LIABILITY. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Security Instrument shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns forever.
     Section 19.3 INAPPLICABLE PROVISIONS. If any term, covenant or condition of
the Note or this Security Instrument is held to be invalid, illegal or
unenforceable in any respect, the Note and this Security Instrument shall be
construed without such provision.
     Section 19.4 HEADINGS, ETC. The headings and captions of various Sections
of this Security Instrument are for convenience of reference only and are not to
be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
     Section 19.5 DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument
may be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Security Instrument may be executed in
several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Security
Instrument. The failure of any party hereto to execute this Security Instrument,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
     Section 19.6 NUMBER AND GENDER. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
     Section 19.7 SUBROGATION. If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Note and the Other Loan Documents
and the performance and discharge of the Other Obligations.
     Section 19.8 ENTIRE AGREEMENT. The Note, this Security Instrument and the
Other Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Debt and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect

48



--------------------------------------------------------------------------------



 



thereto. Borrower hereby acknowledges that, except as incorporated in writing in
the Note, this Security Instrument and the Other Loan Documents, there are not,
and were not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the transaction which is the subject of the Note, this
Security Instrument and the Other Loan Documents.
     Section 19.9 EXCULPATION. Reference is hereby made to Section 10 of the
Note for limitation on the liability of the Borrower hereunder. Section 10 of
the Note is incorporated herein by reference.
ARTICLE 20 — SPECIAL STATE OF OHIO PROVISIONS
     Lender is authorized, but not required, to do anything permitted to be done
by a Lender by Ohio Revised Code Section 1311.14, and any amendments thereto,
for the protection of Lender’s interest in the Property.
ARTICLE 21 — RELEASE PROVISIONS
     Upon satisfaction of the conditions set forth in Section 7(d) of the Note,
Lender shall release from the lien of this Security Instrument and the other
Loan Documents the “Akron Premises”, the “North Canton Premises”, or the “Dayton
Premises”, all as shown on Exhibit A attached hereto (the “Release Parcels”).
The “Partial Release Amount” for each of the Release Parcels is set forth on
Exhibit B attached hereto.
[SIGNATURES ON FOLLOWING PAGE]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower
effective the day and year first above written.

              BORROWER:
 
            260 SPRINGSIDE DRIVE, AKRON OH LLC, a Delaware limited liability
company
 
       
 
  By:   GLADSTONE COMMERCIAL LIMITED
 
      PARTNERSHIP, a Delaware limited partnership, its
 
      manager and sole member

         
 
  By:   GLADSTONE COMMERCIAL PARTNERS, LLC,
 
      a Delaware limited liability company, its general partner

         
 
  By:   GLADSTONE COMMERCIAL CORPORATION,
a Maryland corporation, its Managing Member

         
 
  By:              
 
      George Stelljes, III, Executive Vice
 
      President and Chief Investment Officer

         
STATE OF                                         
  )  
 
  ) ss:
COUNTY OF                                    
  )  

     On this                      day of September, 2005, before me, a Notary
Public in and for said County and State, personally appeared George Stelljes,
III, the individual named in the foregoing instrument, as Executive Vice
President and Chief Investment Officer of GLADSTONE COMMERCIAL CORPORATION, a
Maryland corporation, the Managing Member of GLADSTONE COMMERCIAL PARTNERS, LLC,
a Delaware limited liability company, the general partner of GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership, the sole member
of 260 SPRINGSIDE DRIVE, AKRON OH LLC, a Delaware limited liability company
which executed the foregoing instrument, and acknowledged that he did sign the
foregoing instrument as such Executive Vice President and Chief Investment
Officer of said corporation and that such signing is the free act and deed of
said                                                              for the uses
and purposes therein mentioned.
     In testimony whereof, I have hereunto subscribed my name and affixed my
official seal at                                         ,
                                        , the                      day of
September, 2005.

     
[SEAL]
         
 
  Notary Public

     My commission
expires:                                                            
Security Instrument

 



--------------------------------------------------------------------------------



 



This Instrument Prepared By:
Barry A. Hines, Esq.
Robert S. Greenwell, Esq.
Stites & Harbison, PLLC
400 W. Market Street, Suite 1800
Louisville, Kentucky 40202

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 1 of 3
Legal Description
THE AKRON PREMISES:
     All of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate and lying at 260 Springside Drive, Summit County,
Akron, Ohio and being more particularly described as follows:
[Description of Akron Property]
     Borrower acquired the foregoing land by instrument recorded in deed records
of the Summit County, Ohio Recorder on                                         
at Volume                     , Page                     .

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 2of 3
Legal Description
THE NORTH CANTON PREMISES:
     All of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate and lying at 3874 North Highland Park Street N.
W., Stark County, North Canton, Ohio and being more particularly described as
follows:
[Description of North Canton Property]
     Borrower acquired the foregoing land by instrument recorded in deed records
of the Stark County, Ohio Recorder on                                         
at Volume                     , Page                     .

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Page 3of 3
Legal Description
THE DAYTON PREMISES:
     All of that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate and lying at 4032 Linden Avenue, Montgomery
County, Dayton, Ohio and being more particularly described as follows:
[Description of Dayton Property]
     Borrower acquired the foregoing land by instrument recorded in deed records
of the Montgomery County, Ohio Recorder on
                                         at Volume                     , Page
                    .

3



--------------------------------------------------------------------------------



 



EXHIBIT B
PARTIAL RELEASE AMOUNTS

         
Akron Premises
  $ 7,560,000.00  
North Canton Premises
  $ 2,950,000.00  
Dayton Premises
  $ 2,078,000.00  

4